Exhibit 10.1

 

Purchase Agreement

 

6138-6150 Nancy Ridge Drive

 

 

PURCHASE AND SALE AGREEMENT

 

AND JOINT ESCROW INSTRUCTIONS

 

December 22, 2003

 

BY AND BETWEEN

 

ARE – NANCY RIDGE NO. 3, LLC,
a Delaware limited liability company
“Buyer”

 

AND

 

ARENA PHARMACEUTICALS, INC.,

a Delaware corporation
“Seller”

 

1

--------------------------------------------------------------------------------


 

1

AGREEMENT TO PURCHASE AND SELL

 

 

 

 

2

PURCHASE PRICE

 

 

 

 

 

2.1

Deposit

 

 

2.2

Balance

 

 

2.3

Allocation of Purchase Price

 

 

 

 

 

3

DUE DILIGENCE

 

 

 

 

 

3.1

Property Documents

 

 

3.2

Investigations

 

 

3.3

Intentionally Deleted

 

 

3.4

CC&Rs

 

 

3.5

Property Questionnaire

 

 

3.6

Termination Right

 

 

3.7

Insurance

 

 

3.8

Indemnity and Repair

 

 

3.9

Title

 

 

 

 

3.9.1

Deliveries by Seller

 

 

 

3.9.2

Buyer’s Review of Title

 

 

 

3.9.3

Seller’s Obligations Regarding Title

 

 

 

3.9.4

Condition of Title at Closing

 

 

 

3.9.5

Return of Documents

 

 

 

 

 

 

4

SELLER’S REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

4.1

Authority

 

 

4.2

No Conflicts

 

 

4.3

Preferential Rights

 

 

4.4

Property Documents

 

 

4.5

Possession

 

 

4.6

Construction

 

 

4.7

Material Information

 

 

4.8

Special Assessments or Condemnation

 

 

4.9

Utilities

 

 

4.10

Service Contracts

 

 

4.11

Bankruptcy

 

 

4.12

Insurance

 

 

4.13

Litigation

 

 

4.14

Compliance with Laws

 

 

4.15

Environmental Materials

 

 

 

4.15.1

Definitions

 

 

 

4.15.2

Representations and Warranties

 

 

 

4.15.3

Indemnification

 

 

4.16

Survival

 

 

4.17

Seller’s Knowledge

 

 

i

--------------------------------------------------------------------------------


 

 

4.19

As-Is

 

 

 

 

 

 

5

BUYER’S REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

5.1

No Conflicts

 

 

5.2

Consents

 

 

5.3

Buyer’s Authority; Validity of Agreements

 

 

5.4

Bankruptcy

 

 

 

 

 

 

6

COVENANTS OF SELLER

 

 

 

 

 

6.1

Title

 

 

6.2

Notice of Change in Circumstances

 

 

6.3

No Defaults; Maintenance of Property

 

 

6.4

Exclusive Negotiations

 

 

6.5

Development Activities

 

 

6.6

Service, Management and Employment Contracts

 

 

6.7

Leases

 

 

6.8

Insurance

 

 

6.9

Litigation

 

 

 

 

 

 

7

CONDITIONS PRECEDENT TO CLOSING

 

 

 

 

 

 

 

7.1

Buyer’s Conditions

 

 

 

7.1.1

Title

 

 

 

7.1.2

Seller’s Due Performance

 

 

 

7.1.3

Condition of Property

 

 

 

7.1.4

Bankruptcy

 

 

 

7.1.5

Estoppel Certificates

 

 

 

7.1.6

Property Questionnaire

 

 

 

7.1.7

No Moratoria

 

 

 

7.1.8

Repeat Representations, Warranties and Agreements

 

 

7.2

Failure of Buyer’s Conditions

 

 

 

7.2.1

Waive and Close

 

 

 

7.2.2

Terminate

 

 

7.3

Seller’s Conditions

 

 

 

7.3.1

Buyer’s Due Performance

 

 

 

7.3.2

Repeat Representations, Warranties and Agreements

 

 

 

7.3.3

Bankruptcy

 

 

7.4

Failure of Seller’s Conditions

 

 

 

 

 

 

8

CLOSING

 

 

 

 

 

8.1

Closing Date

 

 

8.2

Closing Costs

 

 

ii

--------------------------------------------------------------------------------


 

9

CLOSING DELIVERIES

 

 

 

 

 

 

 

9.1

Deliveries by Seller to Escrow

 

 

 

9.1.1

Deed

 

 

 

9.1.2

Non-foreign Affidavit

 

 

 

9.1.3

California FTB Form 597-W

 

 

 

9.1.4

Lease

 

 

 

9.1.5

Bill of Sale and Assignment

 

 

 

9.1.6

Seller’s Certificate

 

 

 

9.1.7

Memorandum of Lease and Purchase Option

 

 

 

9.1.8

Proof of Authority

 

 

 

9.1.9

Other

 

 

9.2

Deliveries by Buyer

 

 

 

9.2.1

Balance, Prorations & Closing Costs

 

 

 

9.2.2

Lease

 

 

 

9.2.3

Buyer’s Certificate

 

 

 

9.2.4

Proof of Authority

 

 

 

9.2.5

Memorandum of Lease and Purchase Option

 

 

 

9.2.6

Other

 

 

9.3

Deliveries Outside of Escrow

 

 

 

9.3.1

Intangible Property

 

 

 

 

 

 

10

PRORATIONS

 

 

 

 

 

 

 

 

10.1.1

Expenses

 

 

 

10.1.2

Adjustments Closing Statement

 

 

 

10.1.3

Generally

 

 

10.2

Preliminary Closing Statement

 

 

 

 

 

 

11

ESCROW

 

 

 

 

 

 

 

11.1

Opening of Escrow

 

 

11.2

Escrow Instructions

 

 

11.3

Actions by Escrow Agent

 

 

 

11.3.1

Recording

 

 

 

11.3.2

Funds

 

 

 

11.3.3

Owner’s Title Policy

 

 

 

11.3.4

Delivery of Documents

 

 

11.4

Conflicting Demands

 

 

11.5

Real Estate Reporting Person

 

 

11.6

Destruction of Documents; Survival

 

 

 

 

 

12

RISK OF LOSS

 

 

 

 

 

 

 

12.1

Condemnation

 

 

12.2

Casualty

 

 

iii

--------------------------------------------------------------------------------


 

13

DEFAULT

 

 

 

 

 

 

 

13.1

Default by Buyer

 

 

13.2

Default by Seller

 

 

 

13.2.1

Specific Performance

 

 

 

13.2.2

Actual Damages

 

 

 

 

 

 

14

BROKERS

 

 

 

 

 

 

15

CONFIDENTIALITY

 

 

 

 

 

 

 

15.1

Buyer

 

 

15.2

Seller

 

 

 

 

 

 

16

INDEMNIFICATION

 

 

 

 

 

 

17

MISCELLANEOUS PROVISIONS

 

 

 

 

 

 

 

17.1

Governing Law

 

 

17.2

Entire Agreement

 

 

17.3

Modifications; Waiver

 

 

17.4

Notices

 

 

17.5

Expenses

 

 

17.6

Assignment

 

 

 

17.6.1

Seller’s Right to Assign

 

 

 

17.6.2

Buyer’s Right to Assign

 

 

17.7

Severability

 

 

17.8

Successors and Assigns; Third Parties

 

 

17.9

Counterparts

 

 

17.10

Headings

 

 

17.11

Time of the Essence

 

 

17.12

Further Assistance

 

 

17.13

Number and Gender

 

 

17.14

Construction

 

 

17.15

Post-Closing Access to Records

 

 

17.16

Exhibits

 

 

17.17

Attorneys’ Fees

 

 

17.18

Business Days

 

 

17.19

Tax-Free Exchange

 

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made and entered into as of December 22, 2003 (“Execution
Date”), by and between ARE – NANCY RIDGE NO. 3, LLC, a Delaware limited
liability (“Buyer”), and ARENA PHARMACEUTICALS, INC., a Delaware corporation
(“Seller”), for the purposes of setting forth the agreement of the parties and
of instructing CHICAGO TITLE INSURANCE COMPANY (“Escrow Agent”), with respect to
the transactions contemplated by this Agreement.

 

RECITALS

 

Upon and subject to the terms and conditions set forth in this Agreement, Seller
desires to sell and Buyer desires to purchase the following (collectively, the
“Property”):

 

(i)            the fee interest in that certain real property commonly known as
6138-6150 Nancy Ridge Drive, located in the City and County of San Diego, State
of California, as legally described on Exhibit A attached hereto, together with
all of Seller’s rights, privileges and easements appurtenant thereto or used in
connection therewith, including, without limitation, all minerals, oil, gas and
other hydrocarbon substances thereon, all development rights, air rights, water,
water rights and water stock relating thereto, all strips and gores, and all of
Seller’s right, title and interest in and to any streets, alleys, easements,
rights-of-way, public ways, or other rights appurtenant, adjacent or connected
thereto or used in connection with the land legally described on Exhibit A
attached hereto (collectively, the “Land”);

 

(ii)           all buildings, improvements, structures and fixtures now or
hereafter included or located on or in the Land (collectively, the
“Improvements”), and all real property fixtures, built-in machinery and
equipment, built-in casework and cabinets and other similar additions and
improvements built into the Premises so as to become an integral part of the
Premises, including without limitation, the items described on Exhibit B
attached hereto, now or hereafter owned by Seller and located on or about the
Land or the Improvements or attached thereto (collectively, the “Fixtures”),
excluding the power generator, security system, the waste storage building
located west of the buildings on the Land and Seller’s moveable personal
property (provided that none of the items on Exhibit B shall be deemed Seller’s
personal property)and all heating, air conditioning or mechanical systems and
facilities used to provide any utility services, refrigeration, ventilation,
waste disposal or other utility services now or hereafter located on or in the
Land or the Improvements (the Land and the Improvements are sometimes
hereinafter collectively referred to as the “Real Property”); and

 

(iii)          architectural, site, landscaping or other permits specifically
relating to the Real Property, applications, approvals, authorizations and other
entitlements, transferable guarantees and warranties covering the Land and/or
Improvements, books, records, reports, test results, environmental assessments,
as-built plans, specifications and other

 

2

--------------------------------------------------------------------------------


 

similar documents and materials specifically relating to the Real Property or
the construction or fabrication thereof (collectively, the “Intangible
Property”).

 

NOW, THEREFORE, in consideration of the foregoing Recitals which are
incorporated herein by this reference, the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller hereby agree, and
instruct Escrow Agent, as follows:

 

1              AGREEMENT TO PURCHASE AND SELL.

 

Subject to all of the terms and conditions of this Agreement, Seller agrees to
sell, transfer and convey to Buyer, and Buyer agrees to acquire and purchase
from Seller, the Property upon the terms and conditions set forth herein.

 

2              PURCHASE PRICE.

 

The purchase price for the Property (the “Purchase Price”) shall be the sum of
$13,000,000.00, payable in cash as follows:

 

2.1          Deposit.  Not later than the date which is 3 Business Days (as
hereinafter defined) after the Execution Date, Buyer shall deposit into Escrow
the sum of $250,000.00 (which amount, together with any and all interest and
dividends accrued thereon, shall hereinafter be referred to as the “Deposit”).

 

Escrow Agent shall deposit the Deposit in a non-commingled trust account and
shall invest the Deposit in insured money market accounts, certificates of
deposit, United States Treasury Bills or such other instruments as Buyer may
instruct from time to time.  In the event of the consummation of the purchase
and sale of the Property as contemplated hereunder, the Deposit shall be paid to
Seller at the Closing (as defined in Section 8 below) and credited against the
Purchase Price.  In the event the sale of the Property is not consummated
because of the termination of this Agreement by Buyer in accordance with any
right to so terminate provided herein, or the failure of any Buyer’s Conditions
Precedent (hereinafter defined), Buyer shall notify Escrow Agent in writing of
the same, and the Deposit shall be immediately returned to Buyer.  In the event
the sale of the Property is not consummated because of a default of Buyer (as
more particularly described in Section 13.1) the Deposit shall be immediately
paid to Seller.

 

2.2          Balance.  On the Closing Date (as defined below), Buyer shall pay
to Seller the balance of the Purchase Price over and above the Deposit paid by
Buyer under Section 2.1 above, by wire transfer of federal funds to Escrow
Agent, net of all prorations and adjustments as provided herein.

 

2.3          Allocation of Purchase Price.  Buyer and Seller hereby agree to
allocate the Purchase Price among the Property for all tax and non-tax purposes
in accordance with Exhibit C attached hereto (the “Allocation Schedule”).  Buyer
and Seller hereby agree that the Allocation Schedule shall be prepared in a
manner consistent with the rules prescribed under Section 1060 of the Internal
Revenue Code of 1986, as amended (the “Code”).  Buyer and Seller hereby each (a)
agree to utilize the amounts allocated pursuant to the Allocation Schedule in
filing all tax returns (including any amended tax returns) and (b)

 

3

--------------------------------------------------------------------------------


 

agree not to take any position on or in connection with any such tax return or
otherwise that is inconsistent with such allocation.

 

3              DUE DILIGENCE

 

3.1          Property Documents.  Not later than the Execution Date, Seller
shall, at Seller’s sole cost and expense, deliver or make available to Buyer (to
the extent not already delivered or made available), to the extent such items
are in Seller’s possession or control or in the possession or control of
Seller’s agents, auditors, independent contractors or representatives, copies of
all agreements, contracts, documents, information, reports, books, records and
other materials pertinent to the ownership, operation, occupancy, use, or
management of the Property which would be considered material by a prudent buyer
of commercial real estate in a transaction similar to the one contemplated by
this Agreement, and all certifications, approvals, consents, authorizations,
licenses, permits, easements, rights of way, and all valid, final and
unconditional certificates of occupancy, or the equivalent permitting required
by the applicable licensing agency, or required by any governmental authority in
connection with the ownership, development, use and maintenance of the Property,
including the items described in Exhibit D attached hereto (the “Property
Documents”).

 

3.2          Investigations.  At all reasonable times from the mutual execution
of the Letter of Intent dated as of October 10, 2003 between Buyer and Seller
(“Letter of Intent”)  until the Closing or earlier termination of this Agreement
and upon reasonable notice to Seller, Buyer, its agents and representatives
shall, during normal business hours, be entitled at Buyer’s sole cost and
expense to (i) enter onto the Property to perform any inspections,
investigations, studies and tests of the Property, including, without
limitation, physical, structural, mechanical, architectural, engineering, soils,
geotechnical and environmental/asbestos tests that Buyer deems reasonable upon
notice to Seller; (ii) cause an environmental assessment of the Property to be
performed; (iii) review all Property Documents and examine and copy any and all
other books and records in the possession or control of Seller or its agents
relating to the Property (including, without limitation, all documents relating
to utilities, zoning, and the access, subdivision and appraisal of the
Property); and (iv) interview Seller’s senior management regarding the Property
and Seller’s finances;  provided, however, that Buyer shall have no right to
examine any of the following documents and materials which may be in Seller’s
possession (collectively, the “Excluded Materials”): (i) financial analyses
generated by or made on behalf of Seller; (ii) offers to sell or purchase, or
(iii) any documents which are protected by the attorney-client and/or attorney
work product privileges.  Notwithstanding the foregoing, Buyer shall not be
permitted to undertake any intrusive or destructive testing of the Property,
including without limitation a “Phase II” environmental assessment, without in
each instance first obtaining Seller’s written consent thereto, which consent
Seller shall not unreasonably withhold or delay.  In conducting any inspections,
tests or studies, Buyer and its authorized agents and representatives shall:
(a) not unreasonably interfere with the operation, use and maintenance of the
Property or unreasonably disturb any business of Seller, (b) provide Seller with
the opportunity to be present at all entries onto the Property, (c) not damage
any part of the Property without repairing such damage upon completion, (d) not
injure or otherwise cause bodily harm to Seller or any of its

 

4

--------------------------------------------------------------------------------


 

respective agents, contractors and employees or any other third party, (e) not
permit any liens to attach to the Property by reason of the exercise of their
rights under this Section, (f) fully restore the Property to substantially the
same condition in which the same was found before, and to the extent any change
resulted from, any such inspections, tests or studies were undertaken, and
(g) not reveal or disclose any information obtained prior to the Close of Escrow
concerning the Property to anyone outside Buyer’s organization, except as may
otherwise be required by law and other than Buyer’s outside counsel, accounting
firm, other professional advisors and consultants, and prospective lenders and
investors, and their attorneys and other professional advisors all of whom who,
in Buyer’s reasonable judgment, need to know such information for evaluating a
possible purchase of the Property and all of whom shall be advised and have
agreed to keep such information strictly confidential.  The provisions of the
Section 3.2 shall survive the termination of this Agreement.

 

3.3          Intentionally Deleted.

 

3.4          CC&Rs.  Buyer may conduct such inquiries and investigations of any
and all declarants or associations created by any covenants, conditions or
restrictions encumbering the Property (“CC&Rs”) as Buyer, in its sole
discretion, deems advisable or necessary.  Not later than the Due Diligence
Termination Date, Seller shall deliver to Buyer an estoppel certificate, in the
form attached hereto as Exhibit E, executed by each declarant or association
under any CC&Rs (collectively, the “CC&Rs Estoppels”).

 

3.5          Property Questionnaire.  Seller shall deliver to Buyer a property
questionnaire in the form attached hereto as Exhibit F (the “Property
Questionnaire”) completed by Seller, no later than 6 Business Days prior to
expiration of the Due Diligence Termination Date.  Buyer shall have 5 Business
Days after receipt to notify Seller whether the Property Questionnaire has been
completed to Buyer’s reasonable satisfaction.  The Property Questionnaire shall
be deemed to have been completed to the Buyer’s satisfaction if Buyer has not
terminated this Agreement under Section 3.6.

 

3.6          Termination Right.  Buyer shall have the right at any time on or
before 5:00 p.m. (Los Angeles, California time) on December 19, 2003 (the “Due
Diligence Termination Date”) to terminate this Agreement if, during the course
of Buyer’s due diligence investigations of the Property, Buyer determines in its
sole and absolute discretion that the Property is not acceptable to Buyer. 
Buyer may exercise such termination right by delivering written notice of
termination to Seller and Escrow Agent (a “Due Diligence Termination Notice”) on
or before the Due Diligence Termination Date.  Upon the timely delivery of such
Due Diligence Termination Notice, (i) Escrow Agent shall immediately return the
Deposit to Buyer, (ii) the parties shall equally share the cancellation charges
of Title Company (as hereinafter defined) and Escrow Agent (“Cancellation
Charges”), and (iii) this Agreement shall automatically terminate and be of no
further force or effect and neither party shall have any further rights or
obligations hereunder, other than pursuant to any provision hereof which
expressly survives the termination of this Agreement.  If Buyer has timely
delivered to Escrow Agent a Due Diligence Termination Notice, no notice to
Escrow Agent from Seller shall be required for the return of the Deposit to
Buyer.  If Buyer does not exercise such termination by

 

5

--------------------------------------------------------------------------------


 

delivery of the Due Diligence Termination Notice on or before the Due Diligence
Termination Date, then Buyer’s right to terminate this Agreement pursuant to
this Section shall automatically lapse.

 

3.7          Insurance.  Buyer agrees that from the Execution Date through the
Due Diligence Termination Date, Buyer shall carry, or cause its agents and
representatives that will enter the Property in connection with the
investigations pursuant to Section 3.2 to carry, workers’ compensation and
general liability insurance in the amount of $2,000,000 per occurrence, which
insurance shall name Seller as an additional insured.  Buyer shall provide
Seller with proof of such insurance prior to entry on or commencing Buyer’s
physical inspections of the Property.

 

3.8          Indemnity and Repair.  Buyer agrees to indemnify and hold harmless
Seller from any losses or mechanic’s liens arising from entry onto the Property
or any injury to persons caused by such entry by Buyer or its agents or
representatives or as a result of the inspections, investigations or tests
performed pursuant to Section 3.2 above, which indemnity shall survive the
termination of this Agreement; provided, however, that Buyer’s indemnity
hereunder shall not include any losses, cost, damage or expenses resulting from
(x) the acts of Seller, its agents or representatives, or (y) the discovery of
any pre-existing condition of the Property.  In addition, if this Agreement is
terminated, Buyer shall repair any damage to the Property caused by its or its
agents or representatives’ entry thereon and shall restore the Property
substantially to the condition in which it existed prior to such entry;
provided, however, that Buyer shall have no obligation to repair any damage
caused by the acts or omissions of Seller or its agents or representatives or to
remediate, contain, abate or control any pre-existing condition of the Property
which existed prior to Buyer’s entry thereon.

 

3.9          Title.

 

3.9.1       Deliveries by Seller.  Not later than ten (10) days after the
Execution Date, Seller shall have delivered to Buyer (a) Seller’s existing title
policy for the Property, together with legible copies of the underlying
documents referenced therein, and (b) the most recently updated ALTA as-built
survey for the Property, if any.

 

3.9.2       Buyer’s Review of Title.  Not later than ten (10) days after the
Execution Date, Buyer shall order at its sole cost and expense (a) an ALTA
extended coverage preliminary title report (the “PTR”) issued by Chicago Title
Insurance Company (in such capacity, “Title Company”), together with legible
copies of all documents referenced as exceptions therein, (b) a current As-Built
American Land Title Association survey of the Property (the “Survey”), in form
reasonably satisfactory to Buyer and the Title Company, prepared by a surveyor
licensed in the State where the Property is located and certified (using a
surveyor’s certificate in substantially the same form as the certificate
attached hereto as Exhibit G) to Buyer and the Title Company, and such other
persons or entities as Buyer may, in its discretion, request; and (c) a UCC
search with regard to Seller and the Property (the “UCC Search”).  Buyer shall
have until five (5) days prior to the Due Diligence Termination Date to notify
Seller in writing of any objection which

 

6

--------------------------------------------------------------------------------


 

Buyer may have to any exception reported in the PTR or matter shown on the
Survey or the UCC Search or any updates thereof; provided, however, that if any
such updates are received by Buyer, Buyer shall have an additional 5 Business
Days, regardless of the Due Diligence Termination Date or Closing Date,
following Buyer’s receipt of such update and legible copies of all documents
referenced therein to notify Seller of objections to items shown on any such
update.  Exceptions reported in the PTR and matters shown on the Survey or the
UCC Search (or any updates thereof) not objected to by Buyer as provided above
shall be deemed to be “Permitted Exceptions.”

 

3.9.3       Seller’s Obligations Regarding Title.  As a condition to Closing,
Seller shall take all reasonable action necessary to remove from title to the
Property (or in the alternative, Seller shall obtain for Buyer title insurance
insuring over such exceptions or matters, such insurance to be in form and
substance satisfactory to Buyer in its sole discretion) the following matters:
(a) all exceptions to title and survey matters created by Seller on or after the
Execution Date without the prior written consent of Buyer (which consent may be
withheld in Buyer’s sole and absolute discretion); (b) any and all liens and
encumbrances affecting the Property which secure an obligation of Seller to pay
money (other than installments of real estate taxes or assessments not
delinquent as of the Closing); and (c) all taxes and assessments due and payable
for any period prior to the Closing (collectively, the “Obligatory Removal
Exceptions”).  If, prior to the Closing, Seller is unable or unwilling to remove
or satisfactorily insure over any of the Obligatory Removal Exceptions, then
Buyer may (a) terminate this Agreement by delivering written notice to Seller
and Escrow Agent (in which case Escrow Agent shall return the Deposit to Buyer,
and the parties shall equally share the Cancellation Charges), and thereafter
neither party shall thereafter have any rights or obligations to the other
hereunder, other than pursuant to any provision hereof which expressly survives
the termination of this Agreement; (b) pursue an action for specific performance
to compel Seller to remove the Obligatory Removal Exceptions; or (c) waive
Buyer’s objections to such Obligatory Removal Exceptions and proceed to a timely
Closing whereupon such Obligatory Removal Exceptions shall be deemed “Permitted
Exceptions.”  If, prior to the Closing, Seller is unable or unwilling to remove
or satisfactorily insure over any other exceptions or matters objected to by
Buyer (other than Obligatory Removal Exceptions), then Buyer may (x) terminate
this Agreement by delivering written notice to Seller and Escrow Agent (in which
case Escrow Agent shall return the Deposit to Buyer, and the parties shall
equally share the Cancellation Charges), and thereafter neither party shall
thereafter have any rights or obligations to the other hereunder, other than
pursuant to any provision hereof which expressly survives the termination of
this Agreement; or (y) waive Buyer’s objections to such other exceptions and
matters (other than Obligatory Removal Exceptions) and proceed to a timely
Closing whereupon such other exceptions and matters shall be deemed “Permitted
Exceptions.”

 

3.9.4       Condition of Title at Closing.  Upon the Closing, Seller shall sell,
transfer and convey to Buyer indefeasible fee simple title, as evidenced by the
Title Company

 

7

--------------------------------------------------------------------------------


 

issuing the Owner’s Title Policy (as hereinafter defined), to the Land and the
Improvements thereon by a duly executed and acknowledged deed in the form of
Exhibit H attached hereto (the “Deed”), subject only to the Lease and Purchase
Option (as hereafter defined) and the Permitted Exceptions.

 

3.10        Return of Documents.  In the event this Agreement is terminated by
Buyer pursuant to Section 3.6 or is terminated due to Buyer’s failure to perform
hereunder, Buyer shall promptly return to Seller the Property Documents received
from Seller.  This Section shall survive any termination of this Agreement.

 

4              SELLER’S REPRESENTATIONS AND WARRANTIES.

 

Seller represents and warrants to and agrees with Buyer that, as of the date
hereof and as of the Closing Date:

 

4.1          Authority.  This Agreement and all other documents delivered prior
to or at the Closing (i) have been duly authorized, executed, and delivered by
Seller; (ii) are binding obligations of Seller; (iii) are collectively
sufficient to transfer all of Seller’s rights to the Property, subject to the
Lease; and (iv) do not violate the formation documents of Seller.  Seller has
obtained all required consents, releases, and approvals necessary to execute
this Agreement and consummate the transaction contemplated by this Agreement. 
Seller further represents that it is a corporation, duly organized and existing
in good standing under the laws of the State of Delaware, with its principal
place of business in San Diego, California, and that it is qualified to transact
business in the State of California.

 

4.2          No Conflicts.  The execution and delivery of this Agreement, the
consummation of the transactions herein contemplated, and compliance with the
terms of this Agreement will not conflict with, or, with or without notice or
the passage of time or both, result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, deed of trust,
mortgage, loan agreement, or other document, or instrument or agreement, oral or
written, to which Seller is a party or by which Seller or the Property is bound,
or any applicable regulation of any governmental agency, or any judgment, order
or decree of any court having jurisdiction over Seller or all or any portion of
the Property.

 

4.3          Preferential Rights.  Seller has not granted any options or rights
of first refusal or rights of first offer to third parties to purchase or
otherwise acquire an interest in the Property.

 

4.4          Property Documents.  The Property Documents delivered by Seller
pursuant to the terms hereof constitute all of the material documents relating
to the Property, and to Seller’s Knowledge, each such Property Document as
delivered by Seller constitutes a true, correct and complete copy of such
Property Document.  To Seller’s Knowledge, there are no material written
commitments or agreements relating to the Property and there are no other
commitments or agreements relating to the Property which would be binding on
Buyer after Closing which have not been disclosed by Seller to Buyer in
writing.  To Seller’s Knowledge, Seller is not in default of Seller’s
obligations or liabilities pertaining to the Property or the Property Documents;
nor, to Seller’s Knowledge, are there facts, circumstances, conditions, or
events which, after notice or

 

8

--------------------------------------------------------------------------------


 

lapse of time, would constitute a default.  Seller has not received written
notice or information that any party to any of the Property Documents considers
a breach or default to have occurred.

 

4.5          Possession.  On the Closing Date, Seller shall deliver exclusive
possession of the Property to Buyer, free and clear of any leases, tenancies or
parties in possession, except for the Lease.

 

4.6          Construction.  To Seller’s Knowledge, there are no material
physical defects in the construction of the Improvements.

 

4.7          Material Information.  To Seller’s Knowledge, this Agreement,
together with the Property Documents and any matters heretofore disclosed to
Buyer in writing by Seller, do not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
herein not materially misleading.

 

4.8          Special Assessments or Condemnation.  To Seller’s Knowledge, there
are no existing, proposed or contemplated (i) special assessments, except those
shown as exceptions on the PTR, or (ii) condemnation actions against the
Property or any part, and Seller has not received written notice of any
contemplated special assessments or eminent domain proceedings that would affect
the Property.

 

4.9          Utilities.  To Seller’s Knowledge, all water, sewer, electric, gas,
telephone, and drainage facilities, and all other utilities required by law or
for the normal operation of the Property are installed to the property lines of
the Property, have been connected to the Improvements and Seller has received no
written notices that service will be disconnected or reduced.

 

4.10        Service Contracts.  To Seller’s Knowledge, there are no service,
maintenance, repair, management, leasing, or supply contracts or other contracts
(including, without limitation, janitorial, elevator and landscaping agreements)
affecting the Property, oral or written, which would be binding on Buyer after
Closing. .

 

4.11        Bankruptcy.  No attachments, execution proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings are pending, or, to Seller’s Knowledge, threatened, against Seller.

 

4.12        Insurance.  There are currently in effect such insurance policies as
are customarily maintained with respect to similar properties.  Seller has not
received any written notice or request from any insurance company requesting the
performance of any work or alteration with respect to the Property.  Seller has
received no written notice from any insurance company concerning, nor, to
Seller’s Knowledge, are there any defects or inadequacies in the Property which,
if not corrected, would result in the termination of insurance coverage or
increase its cost.

 

4.13        Litigation.  To Seller’s Knowledge, except as set forth on the
schedule attached hereto as Exhibit R, there are no actions, suits or
proceedings before any judicial or quasi-judicial

 

9

--------------------------------------------------------------------------------


 

body, pending, or to Seller’s Knowledge, threatened, against or affecting all or
any portion of the Property.

 

4.14        Compliance with Laws.  To Seller’s Knowledge, Seller has received no
written notice of, and has no Knowledge of, any condition currently on the
Property or any portion thereof which may give rise to any violation of any
existing laws, rules, regulations, ordinances and orders of all applicable
federal, state, city and other governmental authorities in effect as of the date
of this Agreement (collectively, “Laws”) applicable to the Property if it were
disclosed to the authorities having jurisdiction over the Property, except as
set forth on Exhibit I.

 

4.15        Environmental Materials.

 

4.15.1     Definitions.

 

(a)           “Environmental Claim” means any and all actions (including,
without limitation, investigatory, remedial or enforcement actions of any kind,
administrative or judicial proceedings, and orders or judgments arising out of
or resulting therefrom), costs, claims, damages (including, without limitation,
punitive damages), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
arising from or relating to the presence or suspected presence of any
Environmental Materials in, on, under, or about the Property or properties
adjacent thereto.

 

(b)           “Environmental Materials” means chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products or any
other chemical, material, or substance that, because of its quantity,
concentration, or physical or chemical characteristics, exposure to which is
limited or regulated for health and safety reasons by any governmental
authority, or which poses a significant present or potential hazard to human
health and safety or to the environment if released into the workplace or the
environment.

 

4.15.2     Representations and Warranties.  Seller represents and warrants to
and agrees with Buyer that, as of the date hereof, to Seller’s Knowledge: (i)
there is no Environmental Claim pending or threatened with regard to the
Property; and (ii) without in any way limiting the generality of the foregoing,
(a) there are no underground storage tanks located on the Property, (b) there is
no asbestos contained in or forming part of any Improvement, including, without
limitation, any building, building component, structure or office space on the
Property, and (c) no polychlorinated biphenyls (PCBs) are used or stored at the
Property.

 

4.15.3     Indemnification.  Seller hereby indemnifies and agrees to reimburse,
defend, and hold Buyer harmless from, for and against all Environmental Claims
arising from,

 

10

--------------------------------------------------------------------------------


 

asserted against, imposed on, or incurred by Buyer, directly or indirectly, in
connection with the breach of any representation or warranty set forth in
Section 4.15.2 of this Agreement.

 

4.16        Survival.  All of the representations, warranties and agreements of
Seller set forth in this Agreement shall be true upon the execution of this
Agreement, and shall survive the delivery of the Deed and other Closing
instruments and documents for a period of 24 months following the Closing.

 

4.17        Seller’s Knowledge.  As used in this Agreement, the phrase “to
Seller’s Knowledge” and words of similar import shall mean the best knowledge of
the Chief Executive Officer, Chief Financial Officer, the General Counsel, Adam
Chinnock, and the Facilities Manager of Seller, after reasonable inquiry and
investigation of the files and materials in the possession or control of such
persons.  Seller represents and warrants that the foregoing persons are those
persons affiliated with Seller most knowledgeable regarding the ownership and
operation of the Property, possessing the greatest experience and familiarity
with the Property, that no other person presently affiliated with Seller
possesses any equal or greater familiarity and experience with the Property and
that the foregoing persons have been employed by Seller since July 1, 1997,
September 11, 2000, October 24, 2001, September 15, 2002 and August 25, 1997
respectively.

 

4.18        As-Is.  Buyer acknowledges, represents and warrants that prior to
Close of Escrow, Buyer will have had the opportunity to thoroughly inspect the
Property and to investigate all aspects of the Property.  Notwithstanding
anything to the contrary contained in this Agreement, Buyer further acknowledges
and agrees that Buyer is purchasing the Property subject to all governmental
regulations and the Lease.  Buyer further acknowledges and agrees that except
for any representations and warranties expressly made by Seller in this
Agreement, neither Seller nor any of Seller’s employees, agents or
representatives have made any representations or warranties by or on behalf of
Seller of any kind whatsoever, whether oral or written, express or implied,
statutory or otherwise, as to any matters concerning the Property, the condition
of the Property, the size of the Real Property, the size of the Improvements
(including without limitation, any discrepancies in the actual rentable square
footage of any leased premises within the Improvements), the present use of the
Property or the suitability of Buyer’s intended use of the Property.  Buyer
hereby acknowledges, agrees and represents that the Property is to be purchased,
conveyed and accepted by Buyer in its present condition, “AS IS”, “WHERE IS” AND
WITH ALL FAULTS, and that no patent or latent defect or deficiency in the
condition of the Property whether or not known or discovered, shall affect the
rights of either Seller or Buyer hereunder nor shall the Purchase Price be
reduced as a consequence thereof.  Except for any representations and warranties
expressly made by Seller in this Agreement, any and all information and
documents furnished to Buyer by or on behalf of Seller relating to the Property,
including, without limitation, the Property Documents, shall be deemed furnished
as a courtesy to Buyer but without warranty of any kind from or on behalf of
Seller regarding the content thereof except as expressly provided herein.  Buyer
hereby represents and warrants to Seller that Buyer will have an opportunity to
perform an independent inspection and investigation of the Property and also
will have an opportunity to investigate and has knowledge of operative or
proposed governmental

 

11

--------------------------------------------------------------------------------


 

regulations.  Buyer further represents that, except for any representations and
warranties expressly made by Seller in this Agreement, it shall acquire the
Property solely upon the basis of its independent inspection and investigation
of the Property, including without limitation: (i) the quality, nature,
habitability, merchantability, use, operation, value, marketability, adequacy or
physical condition of the Property or any aspect or portion thereof, including,
without limitation, structural elements, foundation, roof, appurtenances,
access, landscaping, parking facilities, electrical, mechanical, HVAC, plumbing,
sewage, and utility systems, facilities and appliances, soils, geology and
groundwater, or whether the Real Property lies within a special flood hazard
area, an area of potential flooding, a very high fire hazard severity zone, a
wildland fire area, an earthquake fault zone or a seismic hazard zone, (ii) the
dimensions or lot size of the Real Property or the square footage of the
Improvements thereon or of any tenant space therein, (iii) the development or
income potential, or rights of or relating to, the Real Property or its use,
habitability, merchantability, or fitness, or the suitability, value or adequacy
of such Real Property for any particular purpose, (iv) the zoning or other legal
status of the Real Property or any other public or private restrictions on the
use of the Real Property, (v) the compliance of the Real Property or its
operation with any governmental regulations, (vi) the ability of Buyer to obtain
any necessary governmental approvals, licenses or permits for Buyer’s intended
use or development of the Real Property, (vii) the presence or absence of
hazardous materials on, in, under, above or about the Real Property or any
adjoining or neighboring property, (viii) the quality of any labor and materials
used in any Improvements, (ix) the condition of title to the Real Property, or
(x) the economics of, or the income and expenses, revenue or expense projections
or other financial matters, relating to the operation of the Real Property. 
Without limiting the generality of the foregoing, Buyer expressly acknowledges
and agrees that Buyer is not relying on any representation or warranty of
Seller, nor any member, officer, employee, attorney, property manager, agent or
broker of Seller, whether implied, presumed or expressly provided at law or
otherwise, arising by virtue of any statute, common law or other legally binding
right or remedy in favor of Buyer except as expressly provided in this
Agreement.

 

5              BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Buyer represents and warrants to and agrees with Seller that, as of the date
hereof, and as of the Closing Date:

 

5.1          No Conflicts.  The execution and delivery of this Agreement, the
consummation of the transactions herein contemplated, and compliance with the
terms of this Agreement will not conflict with, or, with or without notice or
the passage of time or both, result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, deed of trust,
mortgage, loan agreement, or other document or instrument to which Buyer is a
party or by which Buyer is bound, or any applicable regulation of any
governmental agency, or any judgment, order or decree of any court having
jurisdiction over Buyer or all or any portion of the Property.

 

5.2          Consents.  All requisite corporate action has been taken by Buyer
in connection with entering into this Agreement, and will be taken prior to the
Closing in connection with

 

12

--------------------------------------------------------------------------------


 

the execution and delivery of the instruments referenced herein and the
consummation of the transactions contemplated hereby.  No consent of any
partner, shareholder, beneficiary, creditor, investor, judicial or
administrative body, governmental authority or other party is required in
connection herewith which has not been obtained.

 

5.3          Buyer’s Authority; Validity of Agreements.  This Agreement and all
other documents delivered prior to or at the Closing (i) have been or will be
before the Closing duly authorized, executed, and delivered by Buyer; (ii) are
binding obligations of Buyer; and (iii) do not violate the formation documents
of Buyer.  Buyer has obtained all required consents, releases, and approvals
necessary to execute this Agreement and, as of the Closing, to consummate the
transaction contemplated by this Agreement.  Buyer further represents that it is
a limited liability company duly organized and existing in good standing under
the laws of the State of Delaware, with its principal place of business in the
State of California, and that it is qualified to transact business in the State
of California.

 

5.4          Bankruptcy.  No attachments, execution proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings are pending, or, to Buyer’s Knowledge, threatened, against Buyer.

 

6              COVENANTS OF SELLER.

 

In addition to the covenants and agreements of Seller set forth elsewhere in
this Agreement, Seller covenants and agrees that between the date hereof and the
earlier of (1) the Closing or (2) termination of this Agreement:

 

6.1          Title.  Seller shall not (a) directly or indirectly sell, assign or
create any right, title or interest whatsoever in or to the Property, (b) take
any action, create, commit, permit to exist or suffer any acts which would (i)
give rise to a variance from the current legal description of the Land, or (ii)
cause the creation of any lien, charge or encumbrance other than the Permitted
Exceptions, or (c) enter into any agreement to do any of the foregoing without
Buyer’s prior written consent (which consent may be withheld in Buyer’s sole and
absolute discretion).

 

6.2          Notice of Change in Circumstances.  Seller shall promptly notify
Buyer of any change in any condition with respect to the Property or any portion
thereof or of any event or circumstance of which Seller has Knowledge subsequent
to the date of this Agreement which (a) materially, adversely affects the
Property or any portion thereof or the use or operation of the Property or any
portion thereof, (b) makes any representation or warranty of Seller to Buyer
under this Agreement untrue or misleading, or (c) makes any covenant or
agreement of Seller under this Agreement incapable or less likely of being
performed, it being expressly understood that Seller’s obligation to provide
information to Buyer under this Section shall in no way relieve Seller of any
liability for a breach by Seller of any of its representations, warranties,
covenants or agreements under this Agreement.  Notwithstanding the foregoing,
Buyer agrees that if, at any time prior to the Closing Date, it has knowledge of
any information which would require the qualification of any of the above
representations and warranties for such representation and warranty to be

 

13

--------------------------------------------------------------------------------


 

true, it shall immediately notify Seller in writing of such information.  If
Buyer has knowledge of the incorrectness of any representation or warranty made
by Seller in this Agreement and fails to so notify Seller prior to the Closing
Date, then such representation or warranty shall be deemed to be modified to the
extent of such knowledge.  Seller shall have the right to qualify such
representations and warranties with any newly discovered information it receives
concerning such representations and warranties after the date of this Agreement
promptly upon discovering such new information (provided that such new
information is not a result of Seller’s actions).  If Seller has notified Buyer
in writing that it will be necessary to qualify any of the above representations
and warranties as provided above (i.e. as a result of new information which is
not a result of Seller’s actions) when they are restated as of the Closing Date,
Buyer must elect, by a writing received by Seller prior to the Closing Date (as
same may be extended on a day for day basis if Seller’s notice was delivered
within the three days preceding the Closing Date), to either (i) terminate this
Agreement and the Escrow, in which event the Deposit shall be returned to Buyer
and neither party shall have any further obligations or liabilities hereunder,
except for the indemnity obligations of Buyer contained herein which indemnities
shall survive any such termination or (ii) proceed with the transaction
contemplated by this Agreement, in which event the above representations and
warranties shall be qualified when remade on the Closing Date as provided
above.  In the event that Seller does not receive such written notification from
Buyer, then Buyer will be deemed to have elected to proceed with the transaction
contemplated by this Agreement, with the above representations and warranties
qualified when remade as of the Closing Date.

 

6.3          No Defaults; Maintenance of Property.  Seller shall not default
with respect to the performance of any obligation relating to the Property which
would be binding on Buyer following the Closing or subject Buyer to liability as
the owner of the Property following the Closing.  Subject to Section 12, Seller
shall operate and maintain the Property in its current condition, reasonable
wear and tear excepted, in accordance with all applicable Laws.

 

6.4          Exclusive Negotiations.  Seller shall (i) remove the Property from
the market and (ii) cease and refrain from any and all negotiations with any
other prospective tenants, optionees or purchasers of the Property, until the
earlier of the termination of this Agreement or the Closing.

 

6.5          Development Activities.  Seller shall not take any actions with
respect to the development of the Property, including, without limitation,
applying for, pursuing, accepting or obtaining any permits, approvals or other
development entitlements from any governmental or other regulatory entities or
finalizing or entering into any agreements relating thereto without Buyer’s
prior written consent (which consent may be withheld in Buyer’s sole and
absolute discretion).

 

6.6          Service, Management and Employment Contracts.  Seller shall not
enter into, extend, renew or replace any existing service, property management
or employment contracts in respect of the Property without Buyer’s prior written
consent (which consent may be withheld in Buyer’s sole and absolute discretion),
which would be binding on Buyer following the Closing, unless the same shall be
cancelable without penalty or premium,

 

14

--------------------------------------------------------------------------------


 

upon not more than 30 days’ notice from the owner of the Property and Seller
shall immediately notify Buyer of any such new, extended, renewed or replaced
contract.

 

6.7          Leases.  Seller shall not enter into any new lease or occupancy
agreement for the Property without Buyer’s prior written consent (which consent
may be withheld in Buyer’s sole and absolute discretion).

 

6.8          Insurance.  Seller will maintain its current insurance on the
Property in place from the date hereof through the Closing Date or earlier
termination of this Agreement.

 

6.9          Litigation.  Following the Due Diligence Termination Date, Seller
shall not allow to be commenced on its behalf any action, suit or proceeding
with respect to all or any portion of the Property without Buyer’s prior written
consent (which consent may be withheld in Buyer’s sole and absolute
discretion).  In the event Seller receives any notice of any proceeding of the
character described in Sections 4.11 or 4.13 which has not been previously
disclosed to Buyer prior to the Closing, Seller shall promptly advise Buyer in
writing.

 

7              CONDITIONS PRECEDENT TO CLOSING.

 

7.1          Buyer’s Conditions.  The obligation of Buyer to render performance
under this Agreement is subject to the following conditions precedent (and
conditions concurrent, with respect to deliveries to be made by the parties at
Closing) (“Buyer’s Conditions”), which conditions may be waived, or the time for
satisfaction thereof extended, by Buyer only in a writing executed by Buyer, it
being expressly understood that, subject to Section 6.1, the waiver of any of
the following conditions by Buyer shall prevent Buyer from pursuing any remedy
Buyer may have with respect to any breach hereunder by Seller:

 

7.1.1       Title.  Title Company shall be prepared and irrevocably committed to
issue (a) to Buyer an American Land Title Association extended coverage owner’s
policy of title insurance (Form B)-1970 (expressly deleting any creditor’s
rights exclusion) in favor of Buyer in an amount equal to the Purchase Price
showing indefeasible fee simple title to the Real Property vested in Buyer, with
those endorsements reasonably requested by Buyer prior to the Due Diligence
Termination Date, subject only to the Lease and the Purchase Option and the
Permitted Exceptions (collectively, the “Owner’s Title Policy”).

 

7.1.2       Seller’s Due Performance.  All of the representations and warranties
of Seller set forth in Section 4 shall be true and correct as of the Closing
Date, and Seller, on or prior to the Closing Date, shall have complied with
and/or performed all of the obligations, covenants and agreements required on
the part of Seller to be complied with or performed pursuant to the terms of
this Agreement, including, without limitation, the deliveries required to be
made by Seller pursuant to Sections 9.1 and 9.3 hereof.

 

7.1.3       Condition of Property.  Subject to the provisions of Section 12
below, the condition of the Property shall be substantially the same on the
Closing Date as on

 

15

--------------------------------------------------------------------------------


 

the Execution Date, except for reasonable wear and tear and any damages due to
any act of Buyer or Buyer’s representatives.

 

7.1.4       Bankruptcy.  No action or proceeding shall have been commenced by or
against Seller under the federal bankruptcy code or any state law for the relief
of debtors or for the enforcement of the rights of creditors and no attachment,
execution, lien or levy shall have attached to or been issued with respect to
the Property or any portion thereof.

 

7.1.5       Estoppel Certificates.  Prior to the Due Diligence Termination Date,
Buyer shall have received and approved a fully executed original of each CC&Rs
Estoppel.

 

7.1.6       Property Questionnaire.  Buyer shall have received the Property
Questionnaire for the Property, completed by Seller, within the time frame
required by Section 3.5.

 

7.1.7       No Moratoria.  No moratorium, statute, regulation, ordinance, or
federal, state, county or local legislation, or order, judgment, ruling or
decree of any governmental agency or of any court shall have been enacted,
adopted, issued, entered or pending which would materially and adversely affect
Buyer’s intended use of the Property.

 

7.1.8       Repeat Representations, Warranties and Agreements.  Seller shall
repeat all of its representations, warranties and agreements set forth in this
Agreement as of the Closing Date, by delivery of the Seller’s Certificate (as
defined below).

 

7.2          Failure of Buyer’s Conditions.  Subject and without limitation to
Buyer’s rights hereunder, including, without limitation, Section 13.2 hereof, if
any of Buyer’s Conditions have not been fulfilled within the applicable time
periods, Buyer may:

 

7.2.1       Waive and Close.  Waive the Buyer’s Condition and close Escrow in
accordance with this Agreement, with or without adjustment or abatement of the
Purchase Price; or

 

7.2.2       Terminate.  Terminate this Agreement by delivering written notice to
Seller and to Escrow Agent, in which event Escrow Agent shall return the Deposit
to Buyer, the parties shall equally share the Cancellation Charges and neither
party shall thereafter have any rights or obligations to the other hereunder
other than any provisions hereof which expressly survive the termination of this
Agreement.

 

7.3          Seller’s Conditions.  The obligation of Seller to render
performance under this Agreement is subject to the following conditions
precedent (and conditions concurrent with respect to deliveries to be made by
the parties at Closing) (“Seller’s Conditions”), which conditions may be waived,
or the time for satisfaction thereof extended, by Seller only in a writing
executed by Seller:

 

7.3.1       Buyer’s Due Performance.  All of the representations and warranties
of Buyer set forth in Section 5 hereof shall be true and correct as of the
Closing Date, and

 

16

--------------------------------------------------------------------------------


 

Buyer, on or prior to the Closing Date, shall have complied with and/or
performed all of the obligations, covenants and agreements required on the part
of Buyer to be complied with or performed pursuant to the terms of this
Agreement.

 

7.3.2       Repeat Representations, Warranties and Agreements.  Buyer shall
repeat all of its representations, warranties and agreements set forth in this
Agreement as of the Closing Date, by delivery of the Buyer’s Certificate (as
defined below).

 

7.3.3       Bankruptcy.  No action or proceeding shall have been commenced by or
against Buyer under the federal bankruptcy code or any state law for the relief
of debtors or for the enforcement of the rights of creditors.

 

7.4          Failure of Seller’s Conditions.  In the event of the failure of a
Seller’s Condition, Seller may terminate this Agreement by delivery of written
notice to Buyer and Escrow Agent, in which event Escrow Agent shall return the
Deposit to Buyer, the parties shall equally share the Cancellation Charges, and
neither party shall thereafter have any rights or obligations to the other
hereunder, other than pursuant to any provision hereof which expressly survives
the termination of this Agreement.

 

8              CLOSING.

 

8.1          Closing Date.  Subject to the provisions of this Agreement, the
Closing shall take place on December 30, 2003, or on such other date as the
parties hereto may agree.  As used herein, the “Closing” shall mean the
recordation of the Deed in the Official Records of the County of San Diego,
State of California (the “Official Records”), and the “Closing Date” shall mean
the date upon which the Closing actually occurs.

 

8.2          Closing Costs.  Each party shall pay its own costs and expenses
arising in connection with the Closing (including, without limitation, its own
attorneys’ and advisors’ fees), except the following costs (the “Closing
Costs”), which shall be allocated between the parties as follows:

 

8.2.1       Seller shall pay all documentary transfer, stamp, sales and other
taxes related to the transfer of the Property, ½ of Escrow Agent’s escrow fees
and costs, and all premiums, costs and fees related to the delivery of the CLTA
portion of Owner’s Title Policy and the endorsements listed on Exhibit J up to a
maximum of $2,000, and all recording fees related to the transfer of ownership
of the Property.

 

8.2.2       Buyer shall pay ½ of Escrow Agent’s escrow fees and costs, the cost
of the Survey, the balance due for Owner’s Title Policy, and the cost of the UCC
Search.

 

9              CLOSING DELIVERIES.

 

9.1          Deliveries by Seller to Escrow.  Not less than 1 Business Day prior
to the Closing Date, Seller, at its sole cost and expense, shall deliver or
cause to be delivered into Escrow the following documents and instruments, each
effective as of the Closing Date and executed by Seller, in addition to the
other items and payments required by this Agreement to be delivered by Seller:

 

17

--------------------------------------------------------------------------------


 

9.1.1       Deed.  The original executed and acknowledged Deed conveying the
Property to Buyer or its nominee;

 

9.1.2       Non-foreign Affidavit.  2 originals of the Non-Foreign Affidavit in
the form of Exhibit M attached hereto, each executed by Seller;

 

9.1.3       California FTB Form 597-W.  2 originals of a California FTB Form
597-W, each executed by Seller in the form attached as Exhibit L;

 

9.1.4       Lease.  3 original executed counterparts of the Lease in the form
attached hereto as Exhibit N (the “Lease”);

 

9.1.5       Bill of Sale and Assignment.  2 original counterparts of the Bill of
Sale and Assignment in the form of Exhibit P attached hereto, each executed by
Seller, pursuant to which Seller shall transfer to Buyer all the Fixtures and
the Intangible Property, in each case free of all liens and encumbrances;

 

9.1.6       Seller’s Certificate.  2 originals of a certificate, in the form of
Exhibit K attached hereto (the “Seller’s Certificate”), each executed by Seller;

 

9.1.7       Memorandum of Lease and Purchase Option.  3 original executed
counterparts of the Memorandum of Lease and Purchase Option in the form attached
hereto as Exhibit O (“Memorandum of Lease and Purchase Option”);

 

9.1.8       Proof of Authority.  Such proof of Seller’s authority and
authorization to enter into this Agreement and the transaction contemplated
hereby, and such proof of the power and authority of the individual(s) executing
or delivering any instruments, documents or certificates on behalf of Seller to
act for and bind Seller as may be reasonably required by Title Company or Buyer;
and

 

9.1.9       Other.  Such other documents and instruments, signed and properly
acknowledged by Seller, if appropriate, as may be reasonably required by Buyer,
Escrow Agent, or otherwise in order to effectuate the provisions of this
Agreement and the Closing of the transactions contemplated herein, including,
without limitation, reasonable or customary title affidavits and indemnities.

 

9.2          Deliveries by Buyer.  On or before the Closing, Buyer, at its sole
cost and expense, shall deliver or cause to be delivered into Escrow the
following:

 

9.2.1       Balance, Prorations & Closing Costs.  The balance of the Purchase
Price pursuant to Section 2 hereof and Buyer’s share of prorations and Closing
Costs (as hereinafter defined), as provided in Sections 10 and 8.2,
respectively;

 

9.2.2       Lease.  3 original executed counterparts of the Lease; and

 

9.2.3       Buyer’s Certificate.  2 originals of a certificate, in the form of
Exhibit Q attached hereto (the “Buyer’s Certificate”), each executed by Buyer.

 

18

--------------------------------------------------------------------------------


 

9.2.4       Proof of Authority.  Such proof of Buyer’s authority and
authorization to enter into this Agreement and the transaction contemplated
hereby, and such proof of the power and authority of the individual(s) executing
or delivering any instruments, documents or certificates on behalf of Buyer to
act for and bind Buyer as may be reasonably required by Title Companyor Seller;

 

9.2.5       Memorandum of Lease and Purchase Option.  3 original executed
counterparts of the Memorandum of Lease and Purchase Option.

 

9.2.6       Other.  Such other documents and instruments, signed and properly
acknowledged by Buyer, if appropriate, as may reasonably be required by Seller
and Escrow Agent or otherwise in order to effectuate the provisions of this
Agreement and the closing of the transactions contemplated herein.

 

9.3          Deliveries Outside of Escrow.  Seller shall deliver possession of
the Property to Buyer upon the Closing, subject to Seller’s rights as tenant
under the Lease.  Further, Seller hereby covenants and agrees, at its sole cost
and expense, to deliver or cause to be delivered to deliver to Buyer, on or
prior to the Closing, the following items:

 

9.3.1       Intangible Property.  The original of each document evidencing the
Intangible Property or rights to ownership and use thereof.

 

10           PRORATIONS.

 

10.1.1     Expenses.  Assessments, improvement bonds and other expenses such as
common area maintenance costs affecting the Property shall be prorated between
Buyer and Seller as of the Closing Date to the extent due and payable for any
period prior to the Closing.

 

10.1.2     Adjustments.  If any expenses attributable to the Property and
allocable to the period prior to the Closing are discovered or billed after the
Closing, the parties shall make any necessary adjustment after the Closing by
cash payment to the party entitled thereto so that Seller shall have borne all
expenses allocable to the period prior to the Closing and Buyer shall bear all
expenses allocable to the period from and after the Closing.

 

10.1.3     Generally.  For purposes of calculating prorations, Buyer shall be
deemed to be in title to the Property after 12:01 a.m. (Los Angeles, California
time) on the Closing Date.  All such prorations shall be made on the basis of
the actual number of days of the month which shall have elapsed as of the day of
the Closing and based upon the actual number of days in the month and a three
hundred sixty-five (365) day year.  The provisions of this Section 10 shall
survive the Closing for a period of 2 years.

 

10.2        Preliminary Closing Statement.  10 days prior to the Closing, Escrow
Agent shall deliver to each of the parties for their review and approval a
preliminary closing statement (the “Preliminary Closing Statement”) setting
forth the Closing Costs allocable to each of the parties pursuant to Section 8.2
hereof.  Based on each of the

 

19

--------------------------------------------------------------------------------


 

party’s comments, if any, regarding the Preliminary Closing Statement, Escrow
Agent shall revise the Preliminary Closing Statement and deliver a final, signed
version of a closing statement to each of the parties at the Closing (the
“Closing Statement”).

 

11           ESCROW.

 

11.1        Opening of Escrow.  Promptly following the Execution Date, Buyer and
Seller shall each cause a purchase and sale escrow (“Escrow”) to be opened with
Escrow Agent by delivery to Escrow Agent of 2 duplicate partially executed
originals of this Agreement executed by Seller and Buyer.  Upon receipt of such
partially executed originals of this Agreement, Escrow Agent shall form 2
duplicate original counterparts of this Agreement and telephonically confirm to
Buyer and Seller the date upon which Escrow is opened (the “Opening of
Escrow”).  On or immediately after the Opening of Escrow, Escrow Agent shall (a)
confirm the same by executing and dating the 3 duplicate original counterparts
of this Agreement in the space provided for Escrow Agent, and (b) deliver a
fully executed original of this Agreement to each of Seller and Buyer.

 

11.2        Escrow Instructions.  This Agreement shall constitute escrow
instructions to Escrow Agent as well as the agreement of the parties.  Escrow
Agent is hereby appointed and designated to act as Escrow Agent and instructed
to deliver, pursuant to the terms of this Agreement, the documents and funds to
be deposited into Escrow as herein provided.  The parties hereto shall execute
such additional escrow instructions, not inconsistent with this Agreement as
determined by counsel for Buyer and Seller, as Escrow Agent shall deem
reasonably necessary for its protection, if any (as may be modified by and
mutually acceptable to Buyer, Seller and Escrow Agent).  In the event of any
inconsistency between this Agreement and such additional escrow instructions,
the provisions of this Agreement shall govern.

 

11.3        Actions by Escrow Agent.  Provided that Escrow Agent shall not have
received written notice from Buyer or Seller of the failure of any condition to
the Closing or of the termination of the Escrow and this Agreement, when Buyer
and Seller have deposited into Escrow the documents and funds required by this
Agreement, and Title Company is unconditionally and irrevocably committed to
issue the Owner’s Title Policy concurrently with the Closing, Escrow Agent
shall, in the order and manner herein below indicated, take the following
actions:

 

11.3.1     Recording.  Following Title Company’s acknowledgment that it is
prepared and irrevocably committed to issue the Owner’s Title Policy to Buyer,
cause the Deed, the Memorandum of Lease and Purchase Option and any other
documents which the parties hereto may mutually direct to be recorded in the
Official Records and obtain conformed copies thereof for distribution to Buyer
and Seller.

 

11.3.2     Funds.  Upon receipt of confirmation of the recordation of the Deed
and the Memorandum of Lease and Purchase Option and such other documents as were
recorded pursuant to Section 11.3.1 above, disburse all funds deposited with it
by Buyer as follows:

 

20

--------------------------------------------------------------------------------


 

(a)           Pursuant to the Closing Statement (as hereinafter defined), retain
for Escrow Agent’s own account all escrow fees and costs, disburse to Title
Company the fees and expenses incurred in connection with the issuance of the
Owner’s Title Policy, and disburse to any other persons or entities entitled
thereto the amount of any other Closing Costs;

 

(b)           Disburse to Seller an amount equal to the Purchase Price, less or
plus the net debit or credit to Seller by reason of the prorations and
allocation of Closing Costs provided for in Sections 10 and 8.2.  Seller’s
portion (as provided in Section 8.2) of the escrow fees, title fees and other
Closing Costs shall be paid pursuant to clause (a) above; and

 

(c)           Disburse to Buyer any remaining funds in the possession of Escrow
Agent after payments pursuant to clauses (a) and (b) above have been completed.

 

11.3.3     Owner’s Title Policy.  Cause Title Company to issue the Owner’s Title
Policy to Buyer.

 

11.3.4     Delivery of Documents.  Deliver to Buyer and Seller one original of
each of all documents deposited into Escrow, other than the Deed and any other
recorded documents promptly after the Closing.

 

11.4        Conflicting Demands.  Upon receipt of a written demand for the
Deposit (a “Deposit Demand”) by Seller or Buyer (the “demanding party”), Escrow
Agent shall promptly send a copy of such Deposit Demand to the other party (the
“non-demanding party”).  Except in connection with the delivery of a Due
Diligence Termination Notice (in which event the Deposit shall be immediately
returned to Buyer), Escrow Agent shall hold the Deposit for 5 Business Days from
the date of delivery by Escrow Agent of the Deposit Demand to the non-demanding
party (“Objection Period”) or until Escrow Agent receives a confirming
instruction from the non-demanding party.  In the event the non-demanding party
delivers to Escrow Agent written objection to the release of the Deposit to the
demanding party (an “Objection Notice”) within the Objection Period (which
Objection Notice shall set forth the basis under this Agreement for objecting to
the release of the Deposit), Escrow Agent shall promptly send a copy of the
Objection Notice to the demanding party.  In the event of any dispute between
the parties regarding the release of the Deposit, Escrow Agent, in its good
faith business judgment, may disregard all inconsistent instructions received
from either party and may either (a) hold the Deposit until the dispute is
mutually resolved and Escrow Agent is advised of such mutual resolution in
writing by both Seller and Buyer, or Escrow Agent is otherwise instructed by a
final non-appealable judgment of a court of competent jurisdiction, or (b)
deposit the Deposit with a court of competent jurisdiction by an action of
interpleader (whereupon Escrow Agent shall be released and relieved of any
further liability or obligations hereunder from and after the date of such
deposit).  In the event Escrow Agent shall in good faith be uncertain as to its
duties or obligations hereunder or shall receive conflicting instructions,
claims or demands from the parties hereto (expressly excluding however a
conflicting demand given by Seller after Buyer has delivered a Due

 

21

--------------------------------------------------------------------------------


 

Diligence Termination Notice and demand for the Deposit), Escrow Agent shall
promptly notify both parties in writing and thereafter Escrow Agent shall be
entitled (but not obligated) to refrain from taking any action other than to
keep safely the Deposit until Escrow Agent shall receive a joint instruction
from both parties clarifying Escrow Agent’s uncertainty or resolving such
conflicting instructions, claims or demands, or until a final non-appealable
judgment of a court of competent jurisdiction instructs Escrow Agent to act.

 

11.5        Real Estate Reporting Person.  Escrow Agent is designated the “real
estate reporting person” for purposes of section 6045 of title 26 of the United
States Code and Treasury Regulation 1.6045-4 and any instructions or settlement
statement prepared by Escrow Agent shall so provide.  Upon the consummation of
the transaction contemplated by this Agreement, Escrow Agent shall file Form
1099 information return and send the statement to Seller as required under the
aforementioned statute and regulation.

 

11.6        Destruction of Documents; Survival.  Escrow Agent is hereby
authorized to destroy or otherwise dispose of any and all documents, papers,
instructions and other material concerning the Escrow at the expiration of 6
years from the later of (a) the Closing, (b) the final disbursement of any funds
maintained in Escrow after the Closing, or (c) the final release of the Deposit
following the termination of this Agreement.  The provisions of this Section 11
shall survive the Closing or earlier termination of this Agreement until Escrow
Agent’s duties and obligations hereunder are fully and finally discharged.

 

12           RISK OF LOSS.

 

12.1        Condemnation.  If, prior to the Closing Date, all or any material
portion of the Property is taken by condemnation or eminent domain (or is the
subject of a pending or contemplated taking which has not been consummated),
Seller shall immediately notify Buyer of such fact.  In such event, Buyer shall
have the option to terminate this Agreement by delivering written notice to
Seller not later than the earlier of (i) the Closing Date, and (ii) 10 days
after delivery of such notice from Seller.  Upon such termination, Escrow Agent
shall immediately return the Deposit to Buyer, the parties shall equally share
the Cancellation Charges, and neither party shall have any further rights or
obligations hereunder, other than pursuant to any provision hereof which
expressly survives the termination of this Agreement.  If Buyer does not elect
to terminate this Agreement,  the terms of the Lease shall govern distribution
of proceeds and restoration regardless of the commencement of the term thereof.

 

12.2        Casualty.  Prior to the Closing and notwithstanding the pendency of
this Agreement, the entire risk of loss or damage or destruction of the Property
shall be borne and assumed by Seller.  If, prior to Closing any part of the
Property is damaged or destroyed, Seller shall immediately notify Buyer of such
fact.  In the event that the amount of the damage caused by such event exceeds
$500,000, Buyer shall have the option to terminate this Agreement by delivering
written notice to Seller not later than the earlier of (i) the Closing Date, and
(ii) 10 days after delivery of such notice from Seller.  If Buyer does not elect
to terminate this Agreement, the terms of the Lease shall govern distribution of
proceeds and restoration regardless of the commencement of the term thereof .

 

22

--------------------------------------------------------------------------------


 

13           DEFAULT.

 

13.1        Default by Buyer.  IN THE EVENT THAT THE ESCROW AND THIS TRANSACTION
FAIL TO CLOSE AS A RESULT OF THE DEFAULT OF BUYER IN THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, PROVIDED THAT SELLER IS READY, WILLING AND
ABLE TO CLOSE, BUYER AND SELLER AGREE THAT SELLER’S ACTUAL DAMAGES WOULD BE
IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX AND THAT THE AMOUNT OF THE DEPOSIT
REPRESENTS THE PARTIES’ REASONABLE ESTIMATE OF SUCH DAMAGES.  THE PARTIES
THEREFORE AGREE THAT IN THE EVENT THAT ESCROW AND THIS TRANSACTION FAIL TO CLOSE
AS A RESULT OF THE DEFAULT OF BUYER IN THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER AND SELLER IS READY, WILLING AND ABLE TO PERFORM ITS OBLIGATIONS
HEREUNDER, SELLER, AS SELLER’S SOLE AND EXCLUSIVE REMEDY, IS ENTITLED TO
LIQUIDATED DAMAGES IN THE AMOUNT OF THE DEPOSIT THEN HELD BY ESCROW AGENT.  IN
THE EVENT ESCROW FAILS TO CLOSE AS A RESULT OF BUYER’S DEFAULT AND SELLER IS
READY, WILLING AND ABLE TO PERFORM ITS OBLIGATIONS HEREUNDER, THEN (1) THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF BUYER AND SELLER HEREUNDER AND THE
ESCROW CREATED HEREBY SHALL TERMINATE, (2) ESCROW AGENT SHALL, AND IS HEREBY
AUTHORIZED AND INSTRUCTED TO, RETURN PROMPTLY TO BUYER AND SELLER ALL DOCUMENTS
AND INSTRUMENTS TO THE PARTIES WHO DEPOSITED THE SAME, AND (3) ESCROW AGENT
SHALL DELIVER THE DEPOSIT THEN HELD BY ESCROW AGENT TO SELLER PURSUANT TO
SELLER’S INSTRUCTIONS, AND THE SAME SHALL BE THE FULL, AGREED AND LIQUIDATED
DAMAGES.  THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A
FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275
OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO
CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677.  SELLER HEREBY WAIVES THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 3389.  SELLER AND BUYER ACKNOWLEDGE
THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS SECTION 13.1, AND BY
THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS.

 

NOTHING CONTAINED IN THIS SECTION IS INTENDED TO WAIVE OR OTHERWISE LIMIT
SELLER’S REMEDIES OR DAMAGES FOR CLAIMS OF SELLER AGAINST BUYER ARISING OUT OF
SECTION 3.7 HEREOF OR WAIVE OR OTHERWISE LIMIT SELLER’S RIGHTS TO OBTAIN FROM
BUYER ALL COSTS AND EXPENSES OF ENFORCING ITS RIGHTS UNDER THIS AGREEMENT,
INCLUDING ATTORNEYS’ FEES AND COSTS.

 

 

/int./ JL

 

 

/int./ PN

 

 

Seller’s Initials

 

Buyer’s Initials

 

23

--------------------------------------------------------------------------------


 

13.2        Default by Seller.  IF SELLER SHALL FAIL TO CONVEY THE PROPERTY TO
BUYER IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND SUCH FAILURE
CONSTITUTES A DEFAULT HEREUNDER, THEN BUYER SHALL HAVE THE RIGHT TO PURSUE THE
REMEDY SET FORTH IN EITHER SECTIONS 13.2.1 OR 13.2.2 BELOW, AS ITS SOLE AND
EXCLUSIVE REMEDY:

 

13.2.1     SPECIFIC PERFORMANCE.  THE RIGHT TO PURSUE AN ACTION FOR THE SPECIFIC
PERFORMANCE OF THIS AGREEMENT.  AS A CONDITION PRECEDENT TO BUYER’S RIGHT TO
PURSUE AN ACTION FOR SPECIFIC PERFORMANCE, BUYER MUST BE READY, WILLING AND ABLE
TO PERFORM ALL OF BUYER’S COVENANTS AND OBLIGATIONS THAT THIS AGREEMENT
CONTEMPLATES WILL BE PERFORMED OR DELIVERED ON OR BEFORE THE CLOSE OF ESCROW.

 

13.2.2     ACTUAL DAMAGES.  THE RIGHT TO THE RETURN OF THE DEPOSIT AND ALL
INTEREST ACCRUED THEREON WHILE IN ESCROW AND TO PURSUE AN ACTION OR ACTIONS FOR
ACTUAL DAMAGES AGAINST SELLER RELATIVE TO SUCH DEFAULT.  IN THE EVENT SPECIFIC
PERFORMANCE IS AVAILABLE AS A REMEDY TO BUYER AND BUYER CHOOSES INSTEAD THE
REMEDY SET FORTH IN THIS SECTION 13.2.2, THEN SUCH ACTION OR ACTIONS FOR DAMAGES
(INCLUDING ANY ACTION FOR ANY BREACH OF SELLER’S REPRESENTATIONS, WARRANTIES OR
COVENANTS) SHALL NOT SEEK NOR SHALL THE AGGREGATE OF ANY AWARDS OBTAINED EXCEED
THE AMOUNT OF $250,000.

 

BUYER FURTHER AGREES THAT UNLESS BUYER SHALL BE ENTITLED TO SPECIFIC PERFORMANCE
UNDER SECTION 13.2.1 ABOVE, IF BUYER SEEKS OR FILES OR RECORDS A LIS PENDENS OR
ANY OTHER MATTER, CLOUD OR NOTICE AFFECTING TITLE OF THE PROPERTY, OR SEEKS OR
CLAIMS A VENDEE’S LIEN UPON THE PROPERTY, THEN, UPON PRESENTATION OF A COPY OF
THIS AGREEMENT TO THE COURT, SELLER SHALL BE ISSUED A DISMISSAL OF THE ACTION EX
PARTE, THAT THE LIS PENDENS OR OTHER NOTICES SHALL BE EXPUNGED UPON SELLER’S EX
PARTE APPLICATION.

 

NOTHING CONTAINED IN THIS SECTION IS INTENDED TO WAIVE OR OTHERWISE LIMIT
BUYER’S RIGHTS TO OBTAIN FROM SELLER ALL COSTS AND EXPENSES OF ENFORCING ITS
RIGHTS UNDER THIS AGREEMENT, INCLUDING ATTORNEYS’ FEES AND COSTS.

 

 

/int./ JL

 

/int./ PN

 

 

Seller’s Initials

Buyer’s Initials

 

24

--------------------------------------------------------------------------------


 

14           BROKERS.

 

Seller and Buyer each hereby represent, warrant to and covenant to each other
that it has not dealt with any third party, other than Cushman & Wakefield
(“Brokers”) as Seller’s representative, in a manner which would obligate the
other to pay any brokerage commission, finder’s fee or other compensation due or
payable with respect to the transaction contemplated hereby other than a
commission to be paid to Brokers pursuant to a separate agreement, which shall
be paid by Seller only upon the Closing of the purchase and sale contemplated
hereby.  Buyer represents and warrants to Seller that Buyer has not paid Brokers
any commission or compensation to Brokers in connection with the transaction
contemplated by this Agreement or otherwise in connection with the Property and
that it has not agreed to do so.  Seller hereby indemnifies and agrees to
protect, defend and hold Buyer harmless from and against any and all claims,
losses, damages, costs and expenses (including attorneys’ fees, charges and
disbursements) incurred by Buyer by reason of any breach or inaccuracy of the
representation, warranty and agreement of Seller contained in this Section 14. 
Buyer hereby indemnifies and agrees to protect, defend and hold Seller harmless
from and against any and all claims, losses, damages, costs and expenses
(including attorneys’ fees, charges and disbursements) incurred by Seller by
reason of any breach or inaccuracy of the representation, warranty and agreement
of Buyer contained in this Section 14.  The provisions of this Section 14 shall
survive the Closing or earlier termination of this Agreement.

 

15           CONFIDENTIALITY.

 

15.1        Buyer.  Buyer agrees that until 5 years after the Closing (or if
this Agreement is terminated before Closing, 5 years after the termination),
except as otherwise provided herein or required by law and except for the
exercise by Buyer of any remedy hereunder, Buyer shall (a) keep confidential the
pendency of this transaction with Seller, the terms and conditions contained in
the Agreement and the identity of Seller and the documents and information
supplied by Seller to Buyer, (b) disclose such information only to Buyer’s
agents, employees, contractors, consultants or attorneys, as well as lenders (if
any), investment bankers, venture capital groups, investors, title company
personnel, auditors,  and prospective tenants, with a need to know such
information , provided that Buyer shall inform all persons receiving such
information from Buyer of the confidentiality requirement and (to the extent
within Buyer’s control) cause such confidence to be maintained, and (c) upon the
termination of this Agreement prior to the Closing, return to Seller promptly
upon request all copies of documents and materials supplied by Seller. 
Disclosure of information by Buyer shall not be prohibited if that disclosure is
of information that is or becomes a matter of public record or public knowledge
as a result of the Closing of this transaction or from sources other than Buyer
or its agents, employees, contractors, consultants or attorneys or if disclosure
is required under law or regulation.  Notwithstanding anything to the contrary
contained herein, Seller acknowledges that Buyer is a public company and that
Buyer may disclose the pendency and/or Closing of the transaction contemplated
by this Agreement in its public company filings.  Notwithstanding the foregoing,
after the Closing, and in connection with Buyer’s operation of the Property,
Buyer shall have the right to use and disclose the

 

25

--------------------------------------------------------------------------------


 

Property Documents and information therein, except Property Documents and
information therein related to Seller’s financial position and environmental
conditions at the Property, which shall be subject to the limitations set forth
above.

 

15.2        Seller.  Seller agrees that until 5 years after the Closing (or if
this Agreement is terminated before Closing, 5 years after the termination),
except as otherwise provided herein or required by law or regulation, and except
for the exercise by Seller of any remedy hereunder, Seller shall (a) keep
confidential the pendency of this transaction with Buyer, the terms and
conditions contained in the Agreement and the identity of Buyer and the
relationship between Buyer and the entity to which Buyer may assign this
Agreement or which Buyer designates as the party to whom Seller shall convey the
Property at the Closing, and (b) disclose such information only to Seller’s
agents, employees, contractors, consultants or attorneys, as well as Tenants and
title company personnel, with a need to know such information in connection with
effecting this transaction, provided that Seller shall inform all such persons
receiving such confidential information from Seller of the confidentiality
requirement and (to the extent within Seller’s control) cause such confidence to
be maintained.  Disclosure of information by Seller shall not be prohibited if
that disclosure is of information that is or becomes a matter of public record
or public knowledge as a result of the Closing of this transaction or from
sources other than Seller or its agents, employees, contractors, consultants or
attorneys, or if disclosure is required under law or regulation. 
Notwithstanding anything to the contrary contained herein, Buyer acknowledges
that Seller is a public company and that Seller may disclose the pendency and/or
Closing of the transaction contemplated by this Agreement in its public company
filings.

 

16           INDEMNIFICATION.

 

Seller hereby indemnifies and agrees to defend and hold Buyer harmless from and
against any claims, demands, obligations, losses, costs, damages, liabilities,
judgments or expenses (including reasonable attorneys’ fees, charges and
disbursements) arising out of or in connection with the ownership, operation or
maintenance of the Property prior to the Closing.  Promptly after receipt by
Buyer of notice of the commencement of any action for which a claim for
indemnification is to be made against Seller, Buyer shall notify Seller in
writing of such commencement, but the omission to so notify Seller will not
relieve Seller from any liability that it may have to Buyer hereunder except to
the extent that failure to notify causes prejudice to Seller.  If any action is
brought against Buyer, and it notifies Seller of the commencement thereof,
Seller will be entitled to participate therein and, to the extent that it may
elect by written notice delivered to Buyer promptly after receiving the
aforesaid notice of commencement, to assume the defense thereof with counsel
satisfactory to Buyer in its discretion.  In the event Seller has so assumed the
defense of any action against Buyer, Buyer shall not settle such action without
Seller’s prior written consent, which consent shall not be unreasonably withheld
or delayed.  In the event Seller, after notice from Buyer as set forth above,
has not elected to assume the defense in such action, Buyer may settle such
action in its sole and absolute discretion, provided that such settlement shall
not waive any claims by Buyer against Seller hereunder.  Seller shall do,
execute and deliver, or shall cause to be done, executed and delivered, all such
further acts and instruments which Buyer may reasonably request in order to

 

26

--------------------------------------------------------------------------------


 

more fully effectuate the indemnifications provided for in this Agreement.  The
provisions of this Section 16 shall survive the Closing for a period of 24
months.

 

17           MISCELLANEOUS PROVISIONS.

 

17.1        Governing Law.  This Agreement and the legal relations between the
parties hereto shall be governed by and construed and enforced in accordance
with the laws of the State of California, without regard to its principles of
conflicts of law.

 

17.2        Entire Agreement.  This Agreement, including the exhibits and
schedules attached hereto, constitutes the entire agreement between Buyer and
Seller pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, letters of intent, negotiations and discussions,
whether oral or written, of the parties, and there are no warranties,
representations or other agreements, express or implied, made to either party by
the other party in connection with the subject matter hereof except as
specifically set forth herein or in the documents delivered pursuant hereto or
in connection herewith.  Without limiting the foregoing, upon the execution of
this Agreement, the Letter of Intent shall terminate and be of no further force
or effect.

 

17.3        Modifications; Waiver.  No supplement, modification, waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any provision of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

17.4        Notices.  All notices, consents, requests, reports, demands or other
communications hereunder (collectively, “Notices”) shall be in writing and may
be given personally, by reputable overnight delivery service or by facsimile
transmission (with in the case of a facsimile transmission, with a copy by
reputable overnight delivery service) to each of the parties at the following
addresses:

 

27

--------------------------------------------------------------------------------


 

To Buyer:

ARE - Nancy Ridge No. 3, LLC

 

Alexandria Real Estate Equities, Inc.

 

135 N. Los Robles Ave.

 

Suite 250

 

Pasadena, California 91101

 

Attention:

Corporate Secretary

 

 

Re: 6138-6150 Nancy Ridge Drive

 

Telephone:

(626) 578-0777

 

Facsimile:

(626) 578-0770

 

 

 

With A Copy To:

Teel, Palmer & Roeper, LLP

 

11455 El Camino Real, Suite 300

 

San Diego, California  92130

 

Attention:

Elizabeth A. Willes, Esq.

 

Telephone:

(858) 794-2900

 

Facsimile:

(858) 794-2909

 

 

 

To Seller:

Arena Pharmaceuticals, Inc.

 

6166 Nancy Ridge Drive

 

San Diego, California 92121

 

Attention:

Chief Financial Officer

 

Telephone:

(858) 453-7200

 

Facsimile:

(858) 677-0065

 

 

 

With A Copy To:

Arena Pharmaceuticals, Inc.

 

6166 Nancy Ridge Drive

 

San Diego, California 92121

 

Attention:

General Counsel

 

Telephone:

(858) 453-7200

 

Facsimile:

(858) 677-0065

 

 

 

To Escrow Agent:

Chicago Title Insurance Company

 

700 South Flower Street

 

Suite 900

 

Los Angeles, California  90017

 

Attention:  Maggie Watson

 

Telephone:

(213) 488-4337

 

Facsimile:

(213) 488-4388

 

or to such other address or such other person as the addressee party shall have
last designated by written notice to the other party.  Notices given by
facsimile transmission shall be deemed to be delivered as of the date and time
of transmission; and all other Notices shall have been deemed to have been
delivered on the date of delivery or refusal to accept delivery.

 

28

--------------------------------------------------------------------------------


 

17.5        Expenses.  Subject to the allocation of Closing Costs provided in
Section 8.2 hereof, whether or not the transactions contemplated by this
Agreement shall be consummated, all fees and expenses incurred by any party
hereto in connection with this Agreement shall be borne by such party.

 

17.6        Assignment.

 

17.6.1     Seller’s Right to Assign.  Seller shall not have the right, power, or
authority to assign, pledge or mortgage this Agreement or any portion of this
Agreement, or to delegate any duties or obligations arising under this
Agreement, voluntarily, involuntarily, or by operation of law.

 

17.6.2     Buyer’s Right to Assign.  Buyer shall not have the right, power, and
authority to assign this Agreement or to delegate any duties or obligations
arising under this Agreement, voluntarily, involuntarily or by operation of law,
to any person or entity without Seller’s prior written consent (which consent
shall not be unreasonably withheld or delayed).  Upon such assignment, Buyer
shall be relieved of all obligations under this Agreement and the Escrow.

 

17.7        Severability.  Any provision or part of this Agreement which is
invalid or unenforceable in any situation in any jurisdiction shall, as to such
situation and such jurisdiction, be ineffective only to the extent of such
invalidity and shall not affect the enforceability of the remaining provisions
hereof or the validity or enforceability of any such provision in any other
situation or in any other jurisdiction, unless the absence of the invalid or
unenforceable provision(s) or part(s) adversely affects the substantive rights
of one or both of the parties.

 

17.8        Successors and Assigns; Third Parties.  Subject to and without
waiver of the provisions of Section 17.6 hereof, all of the rights, duties,
benefits, liabilities and obligations of the parties shall inure to the benefit
of, and be binding upon, their respective successors and assigns.  Except as
specifically set forth or referred to herein, nothing herein expressed or
implied is intended or shall be construed to confer upon or give to any person
or entity, other than the parties hereto and their successors or assigns, any
rights or remedies under or by reason of this Agreement.

 

17.9        Counterparts.  This Agreement may be executed in as many
counterparts as may be deemed necessary and convenient, and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument.

 

17.10      Headings.  The section headings of this Agreement are for convenience
of reference only and shall not be deemed to modify, explain, restrict, alter or
affect the meaning or interpretation of any provision hereof.

 

17.11      Time of the Essence.  Time shall be of the essence with respect to
all matters contemplated by this Agreement.

 

29

--------------------------------------------------------------------------------


 

17.12      Further Assistance.  In addition to the actions recited herein and
contemplated to be performed, executed, and/or delivered by Seller and Buyer,
Seller and Buyer agree to perform, execute and/or deliver or cause to be
performed, executed and/or delivered at the Closing or after the Closing any and
all such further acts, instruments, deeds and assurances as may be reasonably
required to consummate the transactions contemplated hereby.

 

17.13      Number and Gender.  Whenever the singular number is used, and when
required by the context, the same includes the plural, and the masculine gender
includes the feminine and neuter genders.

 

17.14      Construction.  This Agreement shall not be construed more strictly
against one party hereto than against any other party hereto merely by virtue of
the fact that it may have been prepared by counsel for one of the parties.

 

17.15      Intentionally Deleted.

 

17.16      Exhibits.  All exhibits attached hereto are hereby incorporated by
reference as though set out in full herein.

 

17.17      Attorneys’ Fees.  If any action is brought by either party against
the other party, relating to or arising out of this Agreement, the transaction
described herein or the enforcement hereof, the prevailing party shall be
entitled to recover from the other party reasonable attorneys’ fees, costs and
expenses incurred in connection with the prosecution or defense of such action. 
For purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees
and costs” shall mean the fees and expenses of counsel to the parties hereto,
which may include printing, photostating, duplicating and other expenses, air
freight charges, and fees billed for law clerks, paralegals and other persons
not admitted to the bar but performing services under the supervision of an
attorney, and the costs and fees incurred in connection with the enforcement or
collection of any judgment obtained in any such proceeding.  The provisions of
this Section shall survive the entry of any judgment, and shall not merge, or be
deemed to have merged, into any judgment.

 

17.18      Business Days.  As used herein, the term “Business Day” shall mean a
day that is not a Saturday, Sunday or legal holiday under the laws of the State
of California.  In the event that the date for the performance of any covenant
or obligation under this Agreement shall fall on a Saturday, Sunday or legal
holiday under the laws of the State of California, the date for performance
thereof shall be extended to the next Business Day.

 

17.19      Tax-Free Exchange.  In the event that Seller or Buyer desires to
effectuate the transaction contemplated by this Agreement as a tax-free
exchange, then upon request made by Seller or Buyer, the other party shall
cooperate fully in effectuating such tax-free exchange, such cooperation to
include, without limitation, executing and delivering all documents and
instruments necessary, for such purpose, provided that the exchanging party
shall reimburse the other party for any costs or expenses incurred by the other
party in connection with such cooperation.  Each party (the “Indemnifying
Party”) shall indemnify, protect, defend and hold harmless the other party and
all of the other party’s

 

30

--------------------------------------------------------------------------------


 

Exculpated Parties (the “Indemnified Party”) from and against any liability,
loss, cost or expense incurred by the Indemnified Party or any of its Exculpated
Parties in connection with the Indemnified Party’s cooperation with the
Indemnifying Party pursuant to this section or otherwise arising out of the
Indemnifying Party’s tax-deferred exchange.

 

[Remainder of page intentionally blank.]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BUYER:

ARE – NANCY RIDGE NO. 3, LLC,

 

a Delaware limited liability company

 

 

 

By:

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership,

 

 

its managing member

 

 

 

 

 

By:

ARE-QRS Corp.,

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

Execution Date: December 19, 2003

 

By:

 /s/ Peter J. Nelson

 

 

 

 

Name:

Peter J. Nelson

 

 

 

 

Its:

Senior VP & Chief Financial Officer

 

 

 

 

 

 

 

SELLER:

ARENA PHARMACEUTICALS, INC.,
a Delaware corporation

 

 

 

Execution Date: December 18, 2003

 

 

 

 

 

 

By:

 /s/ Jack Lief

 

Name:

Jack Lief

 

Its:

President and Chief Executive Officer

 

ESCROW AGENT:

 

The undersigned Escrow Agent accepts the foregoing Agreement of Purchase and
Sale and Joint Escrow Instructions and agrees to act as Escrow Agent under this
Agreement in strict accordance with its terms.

 

CHICAGO TITLE INSURANCE COMPANY

Date:

December        , 2003

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

PARCEL A:

 

PARCEL 9 OF PARCEL MAP NO. 17347, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY APRIL 13, 1994 AS DOCUMENT NO. 94-242762 OFFICIAL
RECORDS.

 

PARCEL B:

 

A NONEXCLUSIVE EASEMENT FOR INGRESS AND EGRESS BY VEHICULAR AND PEDESTRIAN
TRAFFIC AND VEHICLE PARKING UPON, OVER AND ACROSS THE “COMMON AREA” FOR THE
BENEFIT OF THE OWNERS, PRESENT AND FUTURE, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, TENANTS, CUSTOMERS AND INVITEES, TOGETHER WITH A NONEXCLUSIVE EASEMENT
UNDER AND THROUGH THE “COMMON AREA” FOR THE INSTALLATION, MAINTENANCE, REMOVAL
AND REPLACEMENT OF WATER DRAINAGE SYSTEMS OR STRUCTURES, WATER MAINS, SEWERS,
WATER SPRINKLER SYSTEM LINES, TELEPHONE OR ELECTRICAL CONDUITS OR SYSTEMS, GAS
MAINS AND ANY OTHER PUBLIC UTILITIES AND/OR SERVICE EASEMENTS, AS CREATED, SET
FORTH, DEFINED, DESCRIBED AND GRANTED IN THAT CERTAIN “DECLARATION OF RECIPROCAL
EASEMENTS OF THE SORRENTO RIDGE BUSINESS PARK PLANNED INDUSTRIAL DEVELOPMENT”
RECORDED APRIL 13, 1994 AS DOCUMENT NO. 94-242763 OFFICIAL RECORDS.

 

(APN:   343-350-26)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INCLUDED FIXTURES

 

fume hoods, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment, cage
washers, built-in autoclaves, chillers, built-in plumbing and electrical
systems, HVAC systems and equipment, vacuum pumps, air compressors, and transfer
switches.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ALLOCATION SCHEDULE

 

Item

 

Allocation

 

 

 

 

 

Real Property

 

100

%

Personal Property

 

0

%

Intangible Property

 

0

%

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PROPERTY DOCUMENTS

 

 

No.

 

Item

 

Delivered

 

1.

 

Other Property Information

 

 

 

 

 

 

 

 

 

 

 

a.          A list of Fixtures to be sold to Buyer (including any leased
personal property) and all documentation evidencing the ownership thereof
(specifically excluding all Fixtures not part of the sale to Buyer.

 

 

 

 

 

 

 

 

 

 

 

b.          All documents evidencing the Intangible Property

 

 

 

 

 

 

 

 

 

 

 

c.          Copies of all outstanding labor, service, equipment, supply,
management, maintenance, concession, utility, construction and operating
contracts, and any amendments thereto to which Seller is a party (collectively,
the “Service Contracts”)

 

 

 

 

 

 

 

 

 

 

 

d.          Property Sales Contracts (prior purchase and sales agreements with
surviving representations, warranties, indemnities or preferential rights to
purchase or lease, first right of negotiation or refusal regarding the same or
other option rights)

 

 

 

 

 

 

 

 

 

 

 

e.          Copies of any Ground Leases and amendments thereto

 

 

 

 

 

 

 

 

 

 

 

f.          Copies of existing Loan Documents, if assumption contemplated

 

 

 

 

 

 

 

 

 

 

 

g.         Copies of all Approvals

 

 

 

 

 

 

 

 

 

 

 

h.         Property Association Documents: including Conditions, Covenants and
Restrictions, Association Articles of Incorporation and Bylaws, Financial
Statements, Budgets and Information on Reserves, Reciprocal Easement Agreements

 

 

 

 

 

 

 

 

 

 

 

i.          Capital Improvement and Preventative Maintenance Program

 

 

 

 

 

 

 

 

 

2.

 

Drawings and Specifications, Maps, Plans and Photographs

 

 

 

 

 

 

 

 

 

 

 

a.          All as-built plans and specifications, site plans, aerial
photographs, floor plans, CAD drawing and other similar maps, plans and
drawings.

 

 

 

 

 

 

 

 

 

 

 

b.          American Land Title Association (ALTA) Survey sufficient to obtain
extended coverage Owner’s Policy of Title Insurance

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

No.

 

Item

 

Delivered

 

3.

 

Financial Information

 

 

 

 

 

 

 

 

 

 

 

a.          Year end financial and monthly operating statements, and Income and
expense statements for 2000 through 2002, and for the period from January 1,
2003 through September 30, 2003

 

 

 

 

 

 

 

 

 

 

 

b.          Monthly general ledgers for 2002 and for the period from January 1,
2003 through September 30, 2003

 

 

 

 

 

 

 

 

 

 

 

c.          A budget for calendar year 2003

 

 

 

 

 

 

 

 

 

 

 

d.          A copy of the tax bill issued for the prior 3 years for real estate
taxes

 

 

 

 

 

 

 

 

 

 

 

e.          Expense Records: including invoice receipts and disbursements

 

 

 

 

 

 

 

 

 

 

 

f.          Accounts Receivable and Payable Records: including current and
breakdown of over 30, 60 and 90 days

 

 

 

 

 

 

 

 

 

 

 

g.         Bank Statements and check registers for all operating accounts: for
2002 and for the period from January 1, 2003 through September 30, 2003

 

 

 

 

 

 

 

 

 

 

 

h.         Most recent audited financial statements, if audited within last two
years

 

 

 

 

 

 

 

 

 

 

 

i.          Appraisals

 

 

 

 

 

 

 

 

 

4.

 

Insurance Information

 

 

 

 

 

 

 

 

 

 

 

a.          Statement of insurance coverage and premiums by policy type, and
evidence of insurance

 

 

 

 

 

 

 

 

 

 

 

b.          Copies of all pending insurance claims and insurance-related
litigation documents

 

 

 

 

 

 

 

 

 

5.

 

Governmental Documents

 

 

 

 

 

 

 

 

 

 

 

a.          Development Agreements

 

 

 

 

 

 

 

 

 

 

 

b.          Building Permits

 

 

 

 

 

 

 

 

 

 

 

c.          Certificates of Occupancy/Completion

 

 

 

 

D-2

--------------------------------------------------------------------------------


 

No.

 

Item

 

Delivered

 

 

 

d.          Variances

 

 

 

 

 

 

 

 

 

 

 

e.          Special Conditional Use Permits for Building

 

 

 

 

 

 

 

 

 

 

 

f.          Special Agreements with Utilities and Districts

 

 

 

 

 

 

 

 

 

 

 

g.         Environmental Impact Reports (EIR)

 

 

 

 

 

 

 

 

 

 

 

h.         Negative declarations

 

 

 

 

 

 

 

 

 

 

 

i.          Other zoning, entitlements and developments rights agreements and
information

 

 

 

 

 

 

 

 

 

 

 

j.          Any notices of violation, citations, or compliance orders related to
the foregoing

 

 

 

 

 

 

 

 

 

6.

 

Engineering Reports and Studies

 

 

 

 

 

 

 

 

 

 

 

a.          Geological, soils, geotechnical, flood zone studies

 

 

 

 

 

 

 

 

 

 

 

b.          Mechanical, structural, electrical, architectural, engineering and
physical inspection reports which relate to the physical condition, development
and operation of the Property or recommended improvements thereto, including any
seismic retrofit and ADA compliance reports.

 

 

 

 

 

 

 

 

 

 

 

c.          All reports, studies, audits, assessments and information concerning
Material of Environmental Concern, if any including any investigation or
remediation reports.

 

 

 

 

 

 

 

 

 

 

 

d.          Any notices of violation, citations, or compliance orders related to
the foregoing

 

 

 

 

 

 

 

 

 

7.

 

Seller Information

 

 

 

 

 

 

 

 

 

 

 

a.          Organizational Documents

 

 

 

 

 

 

 

 

 

 

 

b.          Authority Documents or Certificates

 

 

 

 

 

 

 

 

 

8.

 

Title Information

 

 

 

 

 

 

 

 

 

 

 

a.          Existing Title Policy

 

 

 

 

 

 

 

 

 

 

 

b.          Current Preliminary Title Report or Commitment and legible copies of
all underlying documents referenced therein, deed

 

 

 

 

D-3

--------------------------------------------------------------------------------


 

No.

 

Item

 

Delivered

 

 

 

vesting Seller with title, and any maps referenced in the legal description for
the Property

 

 

 

 

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ESTOPPEL CERTIFICATE

 

RE:          [Declaration of Reciprocal Easements
dated                                 ]

 

The undersigned [Association] hereby certifies
to                                 (“Buyer”) as follows:

 

1.             As of the date of this Estoppel Certificate, there exists no
breach or default, nor any state of facts which, with notice, the passage of
time, or both, would result in a breach or default under the Declaration on the
part of Arena Pharmaceuticals, Inc. (“Arena”) or the property located at
6138-6150 Nancy Ridge Drive, San Diego, California (the “Property”).

 

2.             The owner of the Property is currently obligated to pay common
area maintenance charges of $                     in monthly installments and
monthly installments of such charges have been paid by Arena through
                     , 200    .  Tenant’s pro rata share of common area
maintenance charges under the Declaration is       %.

 

This Estoppel Certificate is made to Buyer in connection with the prospective
purchase by Buyer, or Buyer’s assignee, of the Property.  This Estoppel
Certificate may be relied on by Buyer or Buyer’s assignee and any other party
who acquires an interest in the Premises in connection with such purchase or any
person or entity which may finance such purchase.

 

Dated this                             day of                     ,          

 

 

“ASSOCIATION”

 

 

 

 

 

a

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PROPERTY QUESTIONNAIRE

 

Name of Property:               
                                                                                    
(the “Property”)

 

 

THIS QUESTIONNAIRE SHOULD BE COMPLETED BY THE PROPERTY MANAGER OR THE MOST
SENIOR MANAGEMENT PERSON OF THE COMPANY THAT IS FAMILIAR WITH THE DETAILS OF THE
PROPERTY AND ITS OPERATION.

 

 

1.             Which of the following best describes the Property?  (Check more
than one box if applicable.)

 

o    Scientific research and development laboratory facility

o    Assembly, distribution, pilot plant, or full-scale manufacturing facility

o    Headquarters or administrative offices

o    Build-to-suit or retrofit project

o    Warehouse facility

o    Raw land

o    Other (please describe):

 

 

2.             How many different tenants currently lease space at the Property?

 

o    0 - 5

o    6 - 10

o    11 - 15

o    More than 15

 

F-1

--------------------------------------------------------------------------------


 

3.             a              Does any lease in connection with the Property
provide for any rental payments based upon the net income or profits of the
tenant(1) or that are contingent in any respect, other than rental payments that
vary (i) as a percentage or percentages of the tenant’s gross receipts or sales,
or (ii) because of “escalation clauses”?  If yes, please explain.

 

o  YES

 

o  NO

 

Explain:

 

 

b.             Do the terms of any lease contain “escalation clauses” other than
standard escalation provisions requiring adjustments in the amount of rent due
based upon changes in the consumer price index or in the costs of the Owner for
insurance, property taxes or maintenance expenses?  If yes, please list all such
items that would potentially require any adjustment under any escalation clause.

 

o  YES

 

o  NO

 

List:

 

c.             In connection with the lease of the Property, is any tenant
entitled to receive any economic incentives (e.g., “free” or reduced rent,
tenant improvement allowances, etc.)?  If yes, please explain.

 

o  YES

 

o  NO

 

Explain:

 

 

d.             Are the terms of all lease payments and formulas typical and
customary for properties of a character and quality similar to the Property that
are located in the same geographic market, and do these provisions conform with
normal business practice?  If no, please explain which provisions are not
typical or customary, or do not conform with normal business practice.

 

o  YES

 

o  NO

 

Explain:

 

 

--------------------------------------------------------------------------------

(1)           Responses to any questions about leases or tenants should take
into account, where applicable, any subleases and sub-tenants.

 

F-2

--------------------------------------------------------------------------------


 

e.             Which of the following best describes the percentage of the
leases that are “triple net”?

 

o  ALL

 

o  MOST

 

o  SOME

 

o  NONE

 

4.             a              Is the percentage of the total rent attributable
to personal property more than 15 percent of the total rent from any lease?

 

o  YES

 

o  NO

 

 

b.             Are any temperature-controlled or other specialized rooms located
at the Property (e.g., “cold rooms”, “warm rooms”, or “clean rooms”)?  If yes,
please list the approximate number of such items located in each unit and/or
floor.

 

o  YES

 

o  NO

 

List:

 

 

c.             Do any of the units at the Property contain any individual air
conditioning, heating, refrigeration, or freezer units that are owned or leased
by the Owner, other than centralized HVAC or any specialized rooms described in
question 4(b)?  If yes, please describe.

 

o  YES

 

o  NO

 

Explain:

 

 

d.             Do any of the units at the Property contain any movable lab
benches or tables, furniture (e.g., desks, chairs or lamps), laboratory
equipment (e.g., microscopes, centrifuges or glassware), boilers, air
compressors, deionizing apparatus, reverse osmosis apparatus, vacuum pumps,
glassware washers, oven dryers, animal washers, animal caging, incinerators, or
other significant items of specialized equipment that is owned or leased by the
Owner?  If yes, please attach a list of such items (if available).

 

o  YES

 

o  NO

 

 

5.             a.             Does any entity other than the Owner manage the
Property or any portion of the Property (the “Manager”)?  If yes, please
identify the Manager:

 

o  YES

 

o  NO

 

Name of Manager:                                    

 

F-3

--------------------------------------------------------------------------------


 

b.             If the answer to question 5(a) is yes, are there any arrangements
pursuant to which the Manager refunds, rebates or otherwise provides any credit
with respect to its fee relating to the Property?  If yes, please explain.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

 

c.             Does the Owner employ any on-site personnel at the Property?  If
yes, please name such person(s) and describe their general duties.

 

o  YES

 

o  NO

 

Explain:

 

 

6.             a.             Are all services provided to tenants of the
Property by the Owner or the Manager (if applicable) typical and customary for
properties of a character and quality similar to the Property that are located
in the same geographic market?  If no, please describe which services or
arrangements are not typical and customary.

 

o  YES

 

o  NO

 

Explain:

 

b.             Are you aware of any other services provided to tenants by any
person hired by the Owner or the Manager that are not typical and customary for
properties of a character and quality similar to the Property that are located
in the same geographic market?  If yes, please explain.

 

o  YES

 

o  NO

 

Explain:

 

 

7.             a.             Are there any arrangements for the Owner or the
Manager to provide architectural, construction or engineering services to any
tenant at the Property (e.g., “building-out” the Property as part of lease
inducements)?

 

o  YES

 

o  NO

 

IF THE ANSWER TO QUESTION 7(a) IS NO, PLEASE SKIP TO QUESTION 8; OTHERWISE,
PLEASE ANSWER QUESTIONS 7(b) THROUGH 7(d).

 

F-4

--------------------------------------------------------------------------------


 

b.             Are such arrangements only provided as an inducement to the
tenant to enter into or extend a lease?

 

o  YES

 

o  NO

 

c.             Are such arrangements typical and customary for properties of a
character and quality similar to the Property that are located in the same
geographic market?  If no, please explain which arrangements are not typical and
customary.

 

o  YES

 

o  NO

 

Explain:

 

 

d.             Does the Owner or the Manager expect to derive any income (e.g.,
development fees) from such arrangements?  If yes, please describe.

 

o  YES

 

o  NO

 

Explain:

 

 

e.             Do any such arrangements provide for the purchase, funding, or
installation by the Owner of any significant items of property which could be
deemed to constitute “personal property”?  If yes, please describe any such
items of property.

 

o  YES

 

o  NO

 

Explain:

 

 

8.             a.             Please check any utility services that the Owner
or the Manager directly or indirectly plays any role in providing to tenants at
the Property:

 

o  Electric

 

o  Gas

 

o  Water

 

o  Telephone

 

 

o  Heat/Air cond.

 

o  Sewage

 

o  Facsimile

 

o  Cable TV

o  Other: (Please
list)                                                                                   

 

b.             Are all such utility services typical and customary for
properties of a character and quality similar to the Property that are located
in the same geographic market?  If no, please list any utility services that are
not typical and customary.

 

o  YES

 

o  NO

 

o  N/A

 

List:

 

F-5

--------------------------------------------------------------------------------


 

c.             Are tenants charged, either as a separate recoverable amount or
as part of common area maintenance costs, for all such utility services?  If no,
please explain which services are provided at no charge and whether this is a
typical and customary practice for properties of a quality and character similar
to the Property that are located in the same geographic market.

 

o  YES

 

o  NO

 

Explain:

 

 

d.             Are individual units separately metered to measure utility usage,
with tenants charged by the Owner or the Manager, as appropriate, in proportion
to usage?  If no, please briefly explain how charges for utilities are
determined and allocated among the various tenants (e.g., pro-rata based on
square footage, etc.).

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

 

e.             If any tenant is charged by the Owner or the Manager for any
utility service, is the tenant billed without any fee, income, profit or other
markup over the cost?  If no, please explain.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

 

f.              Does the Owner or the Manager derive any income from any utility
provider at the Property?  If yes, please explain.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

 

9.             a.             Are pay telephones and vending (e.g., soda,
cigarette, candy, etc.) machines provided at the Property by the Owner, by the
Manager, or by third-party suppliers?  (Check more than one response if
appropriate.)

 

o  OWNER

 

o  MANAGER

 

o  THIRD PARTY

 

o  N/A

 

Explain:

 

F-6

--------------------------------------------------------------------------------


 

b.             If pay telephones or vending machines are provided or operated by
a third-party supplier, does that person pay the Owner or the Manager any rent,
fee, or any other amount?

 

o  YES

 

o  NO

 

o  N/A

 

 

c.             If the answer to question 9(b) is yes, is such amount fixed or
based upon a percentage of gross receipts?  If it is not fixed or based upon a
percentage of gross receipts, please explain.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

 

10.           a.             Please check any of the following that describes
the parking provided at or with respect to the Property.  (Check more than one
box if applicable.)

 

o    Open lot / no gated entry

o    Open lot / gated entry

o    Single level parking garage

o    Multi-tier parking garage

o    Specific spaces (or group of spaces) reserved or preferential parking for
tenant(s) or their employees

o    Cashier/parking lot attendant on duty

o    Valet parking available

o    Security guard on duty

 

b.             Is all parking at or with respect to the Property available to
tenants (or to their or employees or guests) without separate charge and only on
an unreserved basis (i.e., no tenant is assigned particular space(s)), other
than valet parking services (as described in response to question 11(c) below)
or reserved parking for handicapped persons?  If no, please explain the parking
arrangements between the Owner and the tenants.

 

o  YES

 

o  NO

 

Explain:

 

 

c.             Are there any attendants or are any additional related services
provided (e.g., valet parking, security, car wash)?  If yes, please describe the
functions of such person(s) and the nature of such services (including any
services indicated in response to question 10(a)).  In addition, please indicate
whether any such services are typical and customary

 

F-7

--------------------------------------------------------------------------------


 

for properties of a similar character and quality as the Property that are
located in the same geographic market.

 

o  YES

 

o  NO

 

Explain:

 

 

d.             For those persons who pay to park at the Property (including in
connection with any valet parking services), please indicate the period of time,
if any, for which their parking privileges are generally valid (e.g., hourly,
daily, monthly, etc.).

 

Duration:                               

 

e.             Is there a person or entity (an “Operator”) that either operates
the parking facilities or provides related services (e.g., valet services)?  If
yes, please identify the Operator and attach any separate agreement evidencing
those arrangements.

 

o  YES

 

o  NO

 

Operator(s):                            

 

IF THE ANSWER TO QUESTION 10(e) IS NO, PLEASE SKIP TO QUESTION 11; OTHERWISE,
PLEASE ANSWER QUESTIONS 10(f) THROUGH 10(h).

 

f.              Please briefly explain the manner in which each Operator is
compensated for its role in providing parking (e.g., fixed fee, percentage of
gross parking revenues, etc.).

 

Explain:

 

 

g.             Does either of the Owner or the Manager bear any portion of any
Operator’s costs or expenses?  If yes, please explain the arrangement.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

F-8

--------------------------------------------------------------------------------


 

h.             Does either of the Owner or the Manager derive any income from
the Operator or from any parking charges?  If yes, please explain.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

 

11.           Does the Owner or the Manager directly or indirectly play any role
in providing security services to individual tenants?  Answer no if the only
involvement of these entities in providing security services is with respect to
the Property as a whole or its common areas, and not for individual units or
tenants.

 

o  YES

 

o  NO

 

 

12.           a.             Does the Owner or the Manager directly or
indirectly play any role in providing janitorial services to individual
tenants?  Answer no if the only involvement of these entities in providing
janitorial services is with respect to the Property as a whole or its common
areas, and not for individual units or tenants.

 

o  YES

 

o  NO

 

IF THE ANSWER TO QUESTION 12(a) IS NO, PLEASE SKIP TO QUESTION 13; OTHERWISE,
PLEASE ANSWER QUESTIONS 12(b) THROUGH 12(d).

 

b.             Is the provision of such service typical and customary for
properties of a character and quality similar to the Property that are located
in the same geographic market?  If no, please explain.

 

o  YES

 

o  NO

 

Explain:

 

 

c.             Does the Owner or the Manager bear any portion of the cost or
expense of providing janitorial services to tenants?  If yes, please explain.

 

o  YES

 

o  NO

 

Explain:

 

F-9

--------------------------------------------------------------------------------


 

d.             Does the Owner or the Manager derive any income in connection
with the janitorial services provided to tenants?  If yes, please explain.

 

o  YES

 

o  NO

 

Explain:

 

 

e.             Are tenants directly or indirectly charged for any janitorial
services provided at the Property?  If yes, please briefly explain the manner in
which these charges are determined (e.g., pro-rata based on relative square
footage).

 

o  YES

 

o  NO

 

Explain:

 

 

13.           a.             Is the actual maintenance of the Property’s common
areas performed by employees of the Owner, the Manager, or an unrelated
third-party?  (Check more than one response if appropriate.)

 

o  OWNER

 

o  MANAGER

 

o  THIRD-PARTY

 

b.             Does the Owner or the Manager bear any portion of the cost of
common area maintenance?  If yes, please explain.

 

o  YES

 

o  NO

 

Explain:

 

 

c.             Are tenants charged for common area maintenance?  If yes, please
explain the manner in which these charges are determined (e.g., pro-rata based
on relative square footage).

 

o  YES

 

o  NO

 

 

d.             Are the services and arrangements with respect to the Property’s
common area maintenance typical and customary for properties of a character and
quality similar to the Property that are located in the same geographic market? 
If no, please explain.

 

o  YES

 

o  NO

 

Explain:

 

F-10

--------------------------------------------------------------------------------


 

14.           Are any tenants charged by the Owner or the Manager any fee or
other amount that is not typically and customarily charged in connection with
the rental of properties of a character and quality similar to the Property in
the same geographic market?(2) If yes, please explain.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

 

15.           a.             Does the Owner or the Manager render any services
to any tenant (or to employees of any tenant) other than as disclosed above in
this questionnaire (e.g., glassware cleaning, electron microscopy, animal care
or storage, information services (e.g., Internet or LAN connections),
telecommunication services (e.g., voice mail), day care, babysitters, food
services, etc.)?

 

o  YES

 

o  NO

 

Explain:

 

 

b.             Are all of the services described in the response to question
15(a) above typical and customary for properties of a character and quality
similar to the Property that are located in the same geographic market?  If no,
please describe which services or amenities are not typical and customary.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

 

c.             Does the Owner or the Manager directly or indirectly derive any
income, bear any costs or expenses, or employ any persons in connection with any
atypical or non-customary services indicated in the response to question 15(b)
above?  If yes, please explain.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

--------------------------------------------------------------------------------

(2)           Typical and customary fees might include, in some markets, late
payment fees, subleasing fees, application fees, credit check fees, release
fees, etc.

 

F-11

--------------------------------------------------------------------------------


 

16.           Is any space at the Property leased to any non-commercial tenants
(i.e., residential tenants)?

 

o  YES

 

o  NO

 

 

17.           a.             Are any services rendered to any tenant by
third-party suppliers hired by the Owner or the Manager, other than as
previously disclosed in this questionnaire?

 

o  YES

 

o  NO

 

 

b.             If the answer to question 17(a) above is yes, are all of those
services typical and customary for properties of a character and quality similar
to the Property that are located in the same geographic market?  If not, please
describe which services are not typical and customary.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

 

18.           Does any of the Owner, an Affiliate or the Manager share in any
income or compensation received by any third-party service provider with respect
to the rendering of services to any tenant, other than as previously disclosed
in this questionnaire?  If yes, please explain the arrangements.

 

o  YES

 

o  NO

 

o  N/A

 

Explain:

 

 

19.           Does the Company or the Manager engage in any revenue-generating
activities in connection with the Property not mentioned previously in this
questionnaire (other than the rental of real property or the investment of
excess cash)?

 

o  YES

 

o  NO

 

Explain:

 

 

20.           a.             Does the Owner separately lease any storage space
at the Property?

 

o  YES

 

o  NO

 

F-12

--------------------------------------------------------------------------------


 

b.             If the answer to question 19(a) is yes, is such storage space a
temperature-controlled or other specialized room described in question 4(b)
(e.g., freezer warehouse)?

 

o  YES

 

o  NO

 

Explain:

 

 

 

Arena Pharmaceuticals, Inc., a Delaware
corporation

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Dated: December      , 2003

 

 

 

Signature

 

F-13

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SURVEYOR’S CERTIFICATE

 

To:          ARE – NANCY RIDGE NO. 3, LLC, a Delaware limited liability company,
its successors and assigns, and Chicago Title Company.

 

This is to certify that this map or plat and the survey on which it is based
were made on the date shown below of the premises described in Chicago Title
Company’s title commitment dated as of                   , 2003, issued under
Order No.                   , (i) in accordance with the “Minimum Standard
Detail Requirements for ALTA/ACSM Land Title Surveys,” jointly established and
adopted by ALTA, ACSM and NSPS in 1999, as defined therein, and includes Items
1, 2, 3, 4, 6, 7(a), 7(b), 7(c), 8, 9, 10, 11, 13, 14, 15 and 16 of Table A
thereof and (ii) pursuant to the Accuracy Standards (as adopted by ALTA and ACSM
and in effect on the date of this certification) of an Urban Survey, as defined
therein.  This survey was also made in accordance with the State
of                   Minimum Standards of Practice for Land Surveyors.

 

The subject property contains                   square feet or       acres, is
located in a zoning district classification of          , and contains
          regular parking spaces and          handicapped parking spaces,
totaling          regular and handicapped parking spaces.

 

The survey correctly shows the zone designation of any area shown as being
within a Special Flood Hazard Area according to current Federal Emergency
Management Agency Maps which make up a part of the National Flood Insurance
Administration Report; Community No.          , Panel
No.          dated                     , 2003.

 

The subject property has ingress and egress to and
from                                       which is a paved, public
right-of-way.

 

The street address of the subject property is
                                                            .

 

[Surveyor’s Name]

 

 

By

 

 

Date:

 

                             Registered Land Surveyor
No.                             

 

 

 

Date of Survey:

 

 

 

Date of Last Revision:

 

 

 

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

DEED

 

RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:

 

Teel, Palmer & Roeper
11455 El Camino Real
Suite 300
San Diego, California 92130
Attention:              Elizabeth A. Willes, Esq.

 

MAIL TAX STATEMENTS TO:

 

ARE-                                                                     ,

 

 

 

GRANT DEED

 

The undersigned Grantor declares that Documentary Transfer Tax is not part of
the public records.

 

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Arena
Pharmaceuticals, Inc., a Delaware corporation (“Grantor”), hereby GRANTS to
ARE-                                       ,
a                           (“Grantee”), that certain real property located in
the County of                               , State of California and more
particularly described in Exhibit A attached hereto and incorporated herein by
this reference (the “Property”), together with (i) all improvements located
thereon, (ii) all rights, privileges, easements and appurtenances appertaining
to the Property, and (iii) all right, title and interest of Grantor (if any) in,
to and under adjoining streets, rights of way and easements

 

IN WITNESS WHEREOF, Grantor has caused its duly authorized representatives to
execute this instrument as of                    , 2003.

 

GRANTOR:

Arena Pharmaceuticals, Inc.,
a Delaware corporation

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

Assessor’s Parcel Number(s):

 

 

 

H-1

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

)

COUNTY OF SAN DIEGO

)

 

On             , 2003, before me,                                         , a
Notary Public in and for said State, personally appeared
                                         and
                                         , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

 

WITNESS my hand and official seal.

 

 

 

 

Signature

 

(Seal)

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of the Property

 

A-1

--------------------------------------------------------------------------------


 

STATEMENT OF TAX DUE AND REQUEST
THAT TAX DECLARATION NOT BE MADE A PART
OF THE PERMANENT RECORD
IN THE OFFICE OF THE
COUNTY RECORDER

 

(Pursuant to Cal. Rev. and Tax Code Section 11932)

 

To:          Registrar – Recorder
County of San Diego

 

Request is hereby made in accordance with the provision of the Documentary
Transfer Tax Act that the amount of tax due not be shown on the original
document which names:

 

Arena Pharmaceuticals, Inc.,
a Delaware corporation, as Grantor,

 

and

 

ARE-                                          ,
a                                              , as Grantee.

 

The property described in the accompanying document is located in San Diego
County, California.

 

The amount of tax due to the County of San Diego on the accompanying document is
$                      , computed on full value of property conveyed.

 

GRANTOR:

 

Arena Pharmaceuticals, Inc.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

NOTE:    After the permanent record is made, this form will be affixed to the
conveying document and returned with it.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

NON-COMPLIANCE WITH LAWS

 

None.

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

ENDORSEMENTS

 

CLTA 100 modified for owner

 

CLTA 103.3 (as to exceptions 12 and 16 of PTR)

 

CLTA 103.7 (access from physically open street)

 

CLTA 116 (address)

 

CLTA 116.1 (same as survey)

 

CLTA 116.7 (subdivision map act)

 

CLTA 123.2 (zoning)

 

separate tax lot

 

mechanics’’ liens

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

SELLER’S CERTIFICATE

 

The undersigned hereby certifies to ARE – NANCY RIDGE NO. 3, LLC (“Buyer”) that,
as of the date hereof:

 

1.             all of the representations, covenants and warranties of Arena
Pharmaceuticals, Inc. (“Seller”) made in or pursuant to that certain Purchase
and Sale Agreement and Joint Escrow Instructions dated as of December    , 2003
(the “Agreement”), between Seller and ARE – NANCY RIDGE NO. 3, LLC (“ARE”) are
true, accurate, correct and complete;

 

2.             all conditions to the Closing (as such term is defined in the
Agreement) that Seller was to satisfy or perform have been satisfied and
performed; and

 

3.             all conditions to the Closing that ARE or Buyer was to perform
have been satisfied and performed.

 

Dated                        , 2003

 

Arena Pharmaceuticals, Inc.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM 597-W

 

L-1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

NON-FOREIGN AFFIDAVIT

 

1.             Section 1445 of the Internal Revenue Code of 1986, as amended
(the “Code”), provides that a transferee of a United States real property
interest must withhold tax if the transferor is a foreign person.

 

2.             In order to inform ARE – NANCY RIDGE NO. 3, LLC, a Delaware
limited liability company, and its nominees, designees and assigns
(collectively, “Transferee”), that withholding of tax is not required upon the
disposition by Arena Pharmaceuticals, Inc. (“Transferor”), of the United States
real property more particularly described on Exhibit A attached hereto and
incorporated herein by reference (the “Property”), the undersigned Transferor
certifies and declares by means of this certification, the following:

 

a.             Transferor is not a foreign person, foreign corporation, foreign
partnership, foreign trust or foreign estate (as such terms are defined in the
Code and the Income Tax Regulations).

 

b.             Transferor’s federal taxpayer identification number
is:                        .

 

c.             Transferor’s address is:

 

 

3.             Transferor understands that this certification may be disclosed
to the Internal Revenue Service by Transferee and that any false statement
contained in this certification may be punished by fine, imprisonment or both.

 

Under penalties of perjury, Transferor declares that it has carefully examined
this certification and it is true, correct and complete.

 

Executed this                day of                       , 2003 at San Diego,
California.

 

TRANFEROR:

 

Arena Pharmaceuticals, Inc.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

M-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

Parcel A:

 

Parcel 9 of Parcel Map No. 17347, in the city of san Diego, county of san Diego,
state of California, according to Map thereof filed in the office of the county
recorder of san Diego county April 13, 1994 as document no. 94-242762 official
records.

 

Parcel B:

 

A nonexclusive easement for ingress and egress by vehicular and pedestrian
traffic and vehicle parking upon, over and across the "common area" for the
benefit of the owners, present and future, and their respective successors and
assigns, tenants, customers and invitees, together with a nonexclusive easement
under and through the "common area" for the installation, maintenance, removal
and replacement of water drainage systems or structures, water mains, sewers,
water sprinkler system lines, telephone or electrical conduits or systems, gas
mains and any other public utilities and/or service easements, as created, set
forth, defined, described and granted in that certain "declaration of reciprocal
easements of the Sorrento ridge business park planned industrial development"
recorded April 13, 1994 as document no. 94-242763 official records.

 

(APN:   343-350-26)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF LEASE

 

[Lease filed as Exhibit 10.2 to this Form 8-K]

 

N-1

--------------------------------------------------------------------------------


 

EXHIBIT O

 

MEMORANDUM OF LEASE AND PURCHASE OPTION

 

RECORDING REQUESTED BY AND WHEN RECORDED RETURN TO:

 

Arena Pharmaceuticals, Inc.

6166 Nancy Ridge Drive
San Diego, California 92121

Attention:  Steven W. Spector, Esq.

 

Space above line for recorder’s use only

 

 

MEMORANDUM OF LEASE AND PURCHASE OPTION

 

THIS MEMORANDUM OF LEASE AND PURCHASE OPTION (this “Memorandum”) is made
effective as of                     , 2003 by and among ARE – NANCY RIDGE NO. 3,
LLC, a Delaware limited liability company, (“Landlord”), and ARENA
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), who agree as follows:

 

1.             Lease.  Landlord hereby leases to Tenant, and Tenant hereby hires
from Landlord, upon and subject to the terms of that certain unrecorded Lease
Agreement dated                         , 2003 (the “Lease”), all of Landlord’s
right, title and interest in and to that certain real property known as
6138-6150 Nancy Ridge Drive, situated in the City of San Diego, County of San
Diego, State of California and more particularly described in Exhibit A attached
hereto and incorporated herein by reference (the “Premises”).  The terms and
provisions of the Lease are incorporated into this Memorandum by this reference
as though fully set forth herein.

 

2.             Term.  The term of the Lease will commence on
December                     , 2003, and expires on December                 ,
2018.

 

3.             Purchase Option.  Landlord hereby grants to Tenant an option to
purchase the Premises, upon and subject to the terms of the purchase option
contained in the Lease (the “Purchase Option”).  The terms and provisions of the
Purchase Option (including a limitation on the amount of liens which may be
secured by deeds of trust or mortgages on the Premises) are incorporated into
this Memorandum by this reference as though fully set forth herein.

 

4.             No Modification.  This Memorandum has been executed for purposes
of notice and recordation only and shall not modify the terms and provisions of
the Lease or Purchase Option in any manner.

 

O-1

--------------------------------------------------------------------------------


 

5.             Counterparts.  This Memorandum may be executed in multiple
counterparts, and by each party on separate counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same
instrument.

 

O-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Memorandum of Lease and
Purchase Option as of the day and year first above written.

 

 

“Landlord”

 

 

 

 

 

 

 

ARE – NANCY RIDGE NO. 3, LLC,
a Delaware limited liability company

 

 

 

By:

Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership, its managing member

 

 

 

 

 

By:

ARE-QRS Corp.,
a Maryland corporation,
its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

“Tenant”

 

 

 

 

 

 

 

ARENA PHARMACEUTICALS, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

O-3

--------------------------------------------------------------------------------


 

EXHIBIT P

 

BILL OF SALE AND ASSIGNMENT

 

THIS BILL OF SALE AND ASSIGNMENT (“Bill of Sale”) is made as of
                         , 2003, by Arena Pharmaceuticals, Inc., a Delaware
corporation (“Seller”), to ARE-Nancy Ridge No. 3, LLC, a Delaware limited
liability company (“Buyer”).

 

RECITALS

 

A.            Seller is the owner of that certain real property located in the
County of San Diego, State of California (the “Real Property”), as more
particularly described on Exhibit A attached hereto and incorporated herein by
reference.

 

B.            Buyer and Seller have entered into that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated as of December      , 2003 (the
“Purchase Agreement”), with respect to, among other things, the acquisition of
the “Fixtures” and the “Intangible Property” (each as defined below), and
certain other property.

 

C.            The Purchase Agreement requires Seller to convey all of Seller’s
right, title and interest in, to and under the Fixtures and the Intangible
Property to Buyer.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller hereby agrees as follows:

 

1.             Unless the context otherwise requires, all capitalized terms used
but not otherwise defined herein shall have the respective meanings provided
therefor in the Purchase Agreement.

 

a.             Seller does hereby unconditionally, absolutely, and irrevocably
grant, bargain, sell, transfer, assign convey, set over and deliver unto Buyer
all of Seller’s right, title and interest in and to the Fixtures and Intangible
Property, as such terms are defined in the Purchase Agreement (collectively, the
“Property”).

 

2.             Seller represents and warrants that its title to the Property is
free and clear of all liens, mortgages, pledges, security interests, prior
assignments, encumbrances and claims of any nature other than the Permitted
Exceptions.

 

3.             Seller hereby agrees to indemnify, protect, defend and hold Buyer
harmless from and against any and all claims, losses, damages, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements) incurred or suffered by Buyer in connection with the Property and
arising prior to the Closing.  Buyer hereby agrees to indemnify, protect, defend
and hold Seller harmless from and against any and all claims, losses, damages,
costs and expenses (including, without limitation, reasonable attorney’s fees
and disbursements) incurred or suffered by Seller in connection with the
Property and arising on or after the Closing.

 

P-1

--------------------------------------------------------------------------------


 

4.             This Bill of Sale shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

5.             This Bill of Sale and the legal relations of the parties hereto
shall be governed by and construed and enforced in accordance with the laws of
the State of California, without regard to its principles of conflicts of law.

 

[Signatures on next page ]

 

P-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Bill of Sale was made and executed as of the date first
above written.

 

SELLER:

 

Arena Pharmaceuticals, Inc.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

P-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

BUYER’S CERTIFICATE

 

The undersigned hereby certifies to ARENA PHARMACEUTICALS, INC., a Delaware
corporation (“Seller”) that, as of the date hereof:

 

1.             all of the representations, covenants and warranties of ARE –
NANCY RIDGE NO. 3, LLC, a Delaware limited liability (“Buyer”) made in or
pursuant to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated as of December       , 2003 (the “Agreement”), between Seller
and Buyer are true, accurate, correct and complete;

 

2.             all conditions to the Closing (as such term is defined in the
Agreement) that Buyer was to satisfy or perform have been satisfied and
performed; and

 

3.             all conditions to the Closing that Seller was to perform have
been satisfied and performed.

 

 

ARE – NANCY RIDGE NO. 3, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

Alexandria Real Estate Equities, L.P.,
a Delaware limited partnership, its managing member

 

 

 

 

 

 

By:

ARE-QRS Corp.,
a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Its:

 

 

 

Q-1

--------------------------------------------------------------------------------


 

EXHIBIT R

 

LITIGATION

 

None.

 

R-1

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

EXHIBIT A

 

Legal Description

EXHIBIT B

 

Included Fixtures

EXHIBIT C

 

Allocation Schedule

EXHIBIT D

 

Property Documents

EXHIBIT E

 

Form of Estoppel Certificate

EXHIBIT F

 

Property Questionnaire

EXHIBIT G

 

Surveyor’s Certificate

EXHIBIT H

 

Deed

EXHIBIT I

 

Non-Compliance with Laws

EXHIBIT J

 

Endorsements

EXHIBIT K

 

Seller’s Certificate

EXHIBIT L

 

Form 597-W

EXHIBIT M

 

Non-Foreign Affidavit

EXHIBIT N

 

Form of Lease

EXHIBIT O

 

Memorandum of Lease and Purchase Option

EXHIBIT P

 

Bill of Sale and Assignment

EXHIBIT Q

 

Buyer’s Certificate

EXHIBIT R

 

Litigation

 

v

--------------------------------------------------------------------------------